


Use these links to rapidly review the document
TABLE OF CONTENTS


Exhibit 10.5

AMENDED AND RESTATED
OFFICE LEASE

FUND IX, FUND X, FUND XI AND REIT JOINT VENTURE
"LANDLORD"

and

GAIAM, INC.
"TENANT"

360 Interlocken Boulevard
Broomfield, Colorado






TABLE OF CONTENTS


        

ARTICLE 1—DEMISE     1.1   Demise ARTICLE 2—TERM     2.1   Term     2.2  
Intentionally Deleted     2.3   Landlord's Work ARTICLE 3—RENT     3.1   Base
Rent     3.2   Additional Rent     3.3   Interest on Late Payments and Late
Payment Charge ARTICLE 4—OPERATING EXPENSE ADJUSTMENT     4.1   Definitions    
4.2   Rent Adjustments     4.3   Reimbursement Survives Termination ARTICLE
5—BUILDING SERVICES     5.1   Standard Services     5.2   Interruption of
Standard Services     5.3   Services Paid by Tenant     5.4   Above-Standard
Service Requirements     5.5   Cleaning     5.6   Re-Lamping     5.7   Fiber
Optic     5.8   After Hours Access ARTICLE 6—TENANT REPAIR     6.1   Damage by
Tenant     6.2   Maintenance     6.3   Good Condition     6.4   Surrender    
6.5   Broken Glass ARTICLE 7—ASSIGNMENT AND SUBLETTING     7.1   Limitations    
7.2   Acceptance of Performance     7.3   Document Review     7.4   Subletting  
  7.5   Affiliated Entity ARTICLE 8—TRANSFER BY LANDLORD AND LIMITED LIABILITY  
  8.1   Transfer of Landlord's Interest     8.2   Limited Liability of Landlord
    8.3   Limited Liability of Tenant ARTICLE 9—USE OF PROCEEDS     9.1   Use  
  9.2   Compliance with Rules and Regulations     9.3   Electronics Testing Lab
ARTICLE 10—INSURANCE     10.1   Tenant's Insurance     10.2   Landlord's
Insurance     10.3   Subrogation ARTICLE 11—OBSERVANCE OF LAW

    11.1   Law     11.2   Taxes ARTICLE 12—WASTE AND NUISANCE ARTICLE 13—ENTRY
BY LANDLORD ARTICLE 14—INDEMNIFICATION OF LANDLORD     14.1   Tenant's Indemnity
    14.2   Landlord's Indemnity     14.3   Comparative Negligence ARTICLE
15—ALTERATIONS     15.1   Alterations by Tenant     15.2   Alterations by
Landlord ARTICLE 16—SIGNS AND ADVERTISING ARTICLE 17—SUBORDINATION TO MORTGAGES
AND DEEDS OF TRUST ARTICLE 18—ESTOPPEL CERTIFICATE/FINANCIAL INFORMATION    
18.1   Estoppel Certificate     18.2   Financial Information ARTICLE 19—QUIET
ENJOYMENT ARTICLE 20—FIXTURES ARTICLE 21—DAMAGE OR DESTRUCTION     21.1  
Casualty     21.2   Casualty Caused by Tenant ARTICLE 22—CONDEMNATION     22.1  
Eminent Domain     22.2   Damages     22.3   Restoration ARTICLE 23—LOSS AND
DAMAGE AND DELAY     23.1   Loss and Damage     23.2   Delays ARTICLE 24—DEFAULT
AND REMEDIES     24.1   Default by Tenant     24.2   Remedies of Landlord    
24.3   Landlard's Default     24.4   Personal Property Lien     24.5   No
Consequential Damages ARTICLE 25—HOLDING OVER ARTICLE 26—NOTICE     26.1  
Notice     26.2   Change of Address ARTICLE 27—SECURITY DEPOSIT ARTICLE
28—MISCELLANEOUS PROVISIONS     28.1   Captions     28.2   Waiver     28.3  
Entire Agreement     28.4   Severability     28.5   Modification     28.6  
Governing Law     28.7   Successors and Assigns     28.8   Authorization to
Execute     28.9   Guaranty of Lease.     28.10   Approval of Documents    
28.11   Attorneys Fees

    28.12   Use of Names ARTICLE 29—SUBSTITUTION OF PREMISES ARTICLE
30—RECORDING ARTICLE 31—REAL ESTATE BROKER ARTICLE 32—RENT PREPAYMENT ARTICLE
33—OPTION     33.1   Option to Extend     33.2   Refurbishment Allowance    
33.3   Right of First Offer to Lease Additional Space in the Building     33.4  
Generator ARTICLE 34—RATIFICATION OF RESTATEMENT     34.1   Ratification and
Binding Effect     34.2   Entire Agreement     34.3   Miscellaneous





AMENDED AND RESTATED
OFFICE LEASE
360 INTERLOCKEN BOULEVARD
BROOMFIELD, COLORADO

        THIS AMENDED AND RESTATED LEASE (the "Lease") is made
this            day of January, 2002, by and between FUND IX, FUND X, FUND XI
AND REIT JOINT VENTURE, a Georgia joint venture, ("Landlord") and GAIAM, INC., a
Colorado corporation ("Tenant").

W  I  T  N  E  S  S  E  T  H:

        WHEREAS, Landlord's predecessor-in-title, Orix Prime West Brookfield
Venture ("Orix"), as landlord, and Transecon, Inc., predecessor by name change
to Tenant, as tenant, entered into that certain Office Lease dated as of
June 19, 1996 (the "Original Lease"), pertaining to certain premises located in
that certain building known as 360 Interlocken Building (the "Building"),
located at 360 Interlocken Boulevard, Broomfield, Colorado 80021, on that
certain real property more particularly described on Exhibit A attached hereto
and made a part hereof (the "Property"); and

        WHEREAS, prior to the date hereof, the Original Lease has been amended
by that certain First Amendment to Transecon, Inc. Lease between Orix
(predecessor-in-title to Landlord) and Transecon (predecessor by name change to
Tenant), dated December 19, 1997 (the "First Amendment"), and has been further
amended by that certain Second Amendment to Lease Agreement between Landlord and
Tenant, dated as of October 1, 1999 (the "Second Amendment") (the Original
Lease, as modified by the First Amendment and the Second Amendment, is
hereinafter referred to as the "Lease"); and

        WHEREAS, Landlord and Tenant desire to enter into this Amended and
Restated Lease (a) to extend the Lease Term as to the existing Premises, less
and except those portions of the existing Premises located on the first (1st)
floor of the Building which are comprised of (i) 1,510 rentable square feet of
space in Suite 105, (ii) that certain first floor suite containing approximately
1,882 rentable square feet of space which was added pursuant to the Second
Amendment, and (iii) that certain first floor suite containing 2,950 rentable
square feet of space which also was added pursuant to the Second Amendment,
(b) to add to the Premises effective as of April 1, 2002 certain space on the
second (2nd) floor of the Building that Gaiam currently is subleasing from ODS
Technologies, L.P. ("ODS Technologies"), (c) to provide for an option to extend
the Lease Term and (d) to provide for certain other options and rights all on
the terms and conditions hereinafter set forth;

        NOW, THEREFORE, for and in consideration of the premises, the covenants
and agreements hereinafter contained, and for Ten Dollars ($10.00) and other
good and valuable consideration in hand paid by each party hereto to the other,
the receipt and sufficiency of which are hereby acknowledged, Tenant and
Landlord hereby covenant and agree to amend and restate the Lease, effective as
of April 1, 2002, as follows:


ARTICLE 1

DEMISE


        1.1    Demise.     Effective as of April 1, 2002, Landlord does hereby
lease to Tenant and Tenant hereby leases from Landlord those certain premises
(the "Premises") consisting of the entire third (3rd) floor of the Building,
together with that portion of the second (2nd) floor of the Building that Tenant
previously has subleased from ODS Technologies, which Premises are generally
depicted on the floor plans attached hereto as Exhibit B, together with a
non-exclusive right subject to the provisions hereof, to use all appurtenances
thereto, including, but not limited to, any plazas, common areas, walkways or
other areas in the Building or on the Property designated by Landlord for the
exclusive or non-exclusive use of the tenants of the Building, all of which
inclusive of the Building are hereinafter collectively called the "Building
Complex".

        For purposes of this Amended and Restated Lease, Landlord and Tenant
hereby agree that the portion of the Premises which consists of the third (3rd)
floor of the Building contains approximately 19,013 rentable square feet of
space. Landlord and Tenant further agree that that portion of the Premises which
consists of the second (2nd) floor space previously subleased by Tenant from ODS
Technologies contains approximately 4,923 rentable square feet, subject
expressly, however, to Landlord's right to measure and verify the number of
rentable square feet contained on the second and third floors of the Building in
accordance with a modified BOMA system, as determined by Landlord, and as
applied to all tenants as set forth in Section 4.1(a) below, and Tenant's
agreement, if said area contains more or less than 23,936 rentable square feet,
to enter into an amendment to this Amended and Restated Lease reflecting the
actual number of rentable square feet contained in the Premises.

        Such letting and hiring is upon and subject to the terms, conditions and
covenants herein set forth, and Tenant covenants as a material part of the
consideration for this Lease to keep and perform each and all of said terms,
conditions and covenants by it to be kept and performed and that this Lease is
made upon the condition of such performance.


ARTICLE 2

TERM


        2.1    Term.     The term of this Lease commenced on September 13, 1996
(the "Commencement Date") and shall end at 5:00 p.m. on May 31, 2005, unless
extended or sooner terminated as herein provided (the "Lease Term").

        2.2    Intentionally Deleted.     

        2.3    Landlord's Work.     Landlord shall have no obligation for making
any improvements in the Premises and Tenant hereby accepts the Premises in its
"AS IS" condition.


ARTICLE 3

RENT


        3.1    Base Rent.     Effective as of April 1, 2002, the annual base
rental rate (the "Base Rental Rate") shall be Twenty-Four and No/100 Dollars
($24.00) per rentable square foot. Effective as of April 1, 2002, Tenant agrees
to pay as base annual rent (the "Base Rent") during the remaining Term of this
Lease, an amount equal to the Base Rental Rate, multiplied by the number of
rentable square feet contained in the Premises from time to time (the "Rentable
Area"). Commencing April 1, 2002, the Base Rental shall be Five Hundred
Seventy-Four Thousand Four Hundred Sixty-Four and No/100 Dollars ($574,464.00)
per annum payable in equal monthly installments of Forty-Seven Thousand Eight
Hundred Seventy-Two and No/100 Dollars ($47,872.00), without notice, deduction,
set-off or abatement to the Landlord at the address of Landlord as set forth in
Section 26.1 or at such other address as the Landlord may notify the Tenant of
in writing, in lawful money of the United States payable in advance on the first
day of each month. If the Lease Term commences or terminates on a day other than
the first or last day of a calendar month respectively, then the installments of
Base Rent for such month or months shall be prorated and the installments so
prorated shall be paid in advance. The term "Lease Year" shall mean each twelve
month period subsequent to the Commencement Date. The Base Rental Rate shall be
adjusted as of June 1 of each year as set forth in Section 4.2(b) below.

        3.2    Additional Rent.     Any other sums of money or charges to be
paid by the Tenant pursuant to the provisions of this Lease may be designated as
"Additional Rent". A failure to pay Additional Rent shall be treated in all
events as the failure to pay rent.

        3.3    Interest on Late Payments and Late Payment Charge.     Any rent
(whether Base Rent or Additional Rent) or other amount due from Tenant to
Landlord under this Lease not paid within five (5) days of the date due shall
bear interest from the date due until the date paid at the rate of two percent
(2%) per month (the "Default Rate"), but the payment of such interest shall not
excuse or cure any default by Tenant under this Lease. Failure to charge or
collect such interest in connection with any one or more such late payments
shall not constitute a waiver of Landlord's right to charge and collect such
interest in connection with any other or similar or like late payments.

        Furthermore, in the event any rent or other amounts owing hereunder are
not paid within five (5) days after the due date, then Landlord and Tenant agree
that Landlord will incur additional administrative expenses, the amount of which
will be difficult if not impossible to determine. Accordingly, in addition to
such required payment, Tenant shall pay to Landlord an additional one time late
charge for any such late payment in the amount of five percent (5%) of the
amount of such late payment.

        Notwithstanding the above, Landlord agrees that it shall waive such late
charge and interest twice during any calendar year provided Tenant is not
otherwise in default hereunder. Tenant shall not be deemed late if the Rent
payment is postmarked by the United States Post Office no later than the last
day of the five (5) day period set forth above, the payment is actually received
and Tenant uses all reasonable efforts to make all payments when due.


ARTICLE 4

OPERATING EXPENSE ADJUSTMENT


        4.1    Definitions.     The following terms shall have the following
meanings with respect to the provisions of this Section 4.1:

        (a)  Effective as of April 1, 2002, Tenant's "Prorata Share" shall mean
that fraction, the numerator of which is the Rentable Area of the Premises
(23,936 rentable square feet) and the denominator of which is 51,974 square feet
being the total Rentable Area of the Building Complex and is equal to 46.05%,
which calculation shall be final except as specifically set forth herein. At
such time, if ever, any space is added to or subtracted from the Premises or if
Tenant's second (2nd) and third (3rd) floor space is re-measured and verified by
Landlord as hereinbelow provided, the Tenant's Prorata Share shall be adjusted
accordingly. Landlord's system for measurement of Rentable Area shall be a
modified BOMA, as determined by Landlord, and as applied to all tenants.
Landlord reserves the right to re-measure the Rentable Area of the Building and
Premises from time to time.

        (b)  "Real Estate Taxes" shall include (a) any form of assessment
(including any so-called "special" assessments), license tax, business license
fee, business license tax, commercial rental tax, levy, charge, penalty or tax,
imposed by any authority having the direct power to tax, including any city,
county, state or federal government, or any school, agricultural, lighting,
water, drainage or other improvement or special district thereof, against the
Premises, the Building, Property, or Building Complex or any legal or equitable
interest of the Landlord therein; (b) any tax on the Landlord's right to rent or
other income from the Premises or against the Landlord's business of leasing the
Premises; and (c) any assessments, tax, fee, levy or charge in substitution,
partially or totally, of or in addition to any assessment, tax, fee, levy or
charge previously included within the definition of Real Estate Taxes which may
be imposed by governmental agencies for such services as fire protection,
street, sidewalk and road maintenance, refuse removal and for other governmental
services formerly provided without charge to property owners or occupants. It is
the intention of the Landlord and the Tenant that all such new and increased
assessments, taxes, fees, levies and charges be included within the definition
of Real Estate Taxes for purposes of this Lease. The following shall also be
included within the definition of Real Estate Taxes for purposes of this Lease,
provided, however, that the Tenant shall pay the Landlord the entire amount
thereof: (i) any tax allocable to or measured by the area of the Premises or the
rental payable hereunder, including without limitation, any gross income,
privilege, sales or excise tax levied by the State, any political subdivision
thereof, city, municipal or federal government, with respect to the receipt of
such, rental, or upon or with respect to the possession, leasing, operating,
management, maintenance, alteration, repair, use or occupancy by the Tenant of
the Premises or any portion thereof; and (ii) any tax upon this transaction or
any document to which the Tenant is a party, creating or transferring an
interest or an estate in the Premises. "Real Estate Taxes" shall not include the
Landlord's federal or state income, franchise, inheritance, or estate taxes.
"Real Estate Taxes" included in this definition mean taxes or assessments in the
year assessed, without regard to the year in which same become due or payable.

        (c)  "Operating Expenses" shall mean all maintenance and operating costs
of any kind or nature with respect to the operation, ownership and maintenance
of the Building Complex and shall include, but not be limited to, the cost of
building supplies, window cleaning, costs incurred in connection with all energy
sources for the Building such as propane, butane, natural gas, steam,
electricity, solar energy and fuel oil; the costs of water and sewer service,
janitorial services, both interior and exterior, general maintenance and repair
of the Building Complex including the heating and air conditioning systems and
structural components of the Building; landscaping, maintenance, repair and
striping of all parking areas; insurance, including fire and extended coverage
and public liability insurance and any rental insurance and all risk insurance
carried by Landlord pursuant to Section 10.2; labor costs incurred in the
operation and maintenance of the Building Complex, including wages and other
payments; costs to the Landlord for worker's compensation and disability
insurance; payroll taxes and welfare fringe benefits, including, professional
building management fees which shall not exceed four percent (4%) of gross
receipts for the Building Complex, legal, inspection and consultation fees
incurred in connection with the Building Complex; any association fees due in
accordance with or as referenced in recorded documents; any expense attributable
to costs incurred by the Landlord for any capital improvements or structural
repairs to the Building or Property required by any change in the laws,
ordinances, rules, regulations or otherwise which were not in effect on the date
the Landlord obtained its building permit to construct the Building required by
any governmental or quasi-governmental authority having jurisdiction over the
Building which costs shall be amortized over the useful life of the capital
improvements or structural repair; and any costs incurred by the Landlord in
making capital improvements or other modifications to the Building or any part
thereof, which costs shall be amortized over the useful life of such improvement
or modification with interest at the rate of ten percent (10%) per annum on the
unamortized amount, in accordance with such reasonable life and amortization
schedules and shall be determined by Landlord in accordance with generally
accepted accounting principles. Operating Expenses shall expressly exclude costs
of maintenance and repair reimbursed by insurance proceeds, alterations or other
specific costs attributable solely to other tenant's space in the Building which
was under the respective terms of the lease such tenant's responsibility and
thereupon billed to such tenants, and legal fees for financing, sales of the
Building Complex, preparing and enforcing leases and any other legal fees which
do not specifically relate to the operation and maintenance of the Building
Complex.

        (d)  "Variable Operating Expenses" shall mean those Operating Expenses
which vary with occupancy levels or which vary with areas serviced based upon
occupied Rentable Area. Landlord agrees that Tenant, if it is paying any
utilities directly or performing its own janitorial services (including light
bulb replacement), shall be responsible for its prorata share of such utilities
and services (including light bulbs) only for the common areas of the Building
Complex.

        (e)  "Base Year" shall mean calendar year 2002.

        (f)    "Uncontrollable Expenses" shall mean Real Estate Taxes, utilities
and insurance paid or incurred by Landlord in connection with the operation,
ownership, maintenance and repair of the Building Complex.

        4.2    Rent Adjustments.     Landlord and Tenant agree that the
following adjustments to Rent shall be made with respect to each calendar year
(or portion thereof) within the Term:

        (a)    Payments of Increases in Taxes, Utilities and
Insurance.    Commencing April 1, 2002, Tenant shall pay to Landlord as
additional rent an amount equal to Tenant's Proportionate or Prorata Share of
the amount by which the amounts paid or incurred by Landlord for Uncontrollable
Expenses in any calendar year after the Base Year exceed the amounts paid or
incurred by Landlord for Uncontrollable Expenses during the Base Year, with
appropriate and equitable adjustment for Variable Operating Expenses in the Base
Year and each subsequent year (the "Increased Uncontrollable Expenses"). It is
agreed that the Tenant shall, during each calendar year after the Base Year, pay
to the Landlord an estimate of the Tenant's Prorata Share of such Increased
Uncontrollable Expenses as hereinafter set forth. Beginning January 1, 2003, and
continuing each calendar year (or portion thereof) during the Lease Term, the
Tenant shall pay to the Landlord each month on the first day of the month an
amount equal to one-twelfth (1/12) of Tenant's Prorata Share of the Increased
Uncontrollable Expenses for such new calendar year as reasonably estimated by
the Landlord, with an adjustment to be made between the parties at a later date
as hereinafter provided. Furthermore, Landlord may from time to time but no more
than three (3) times during any Lease Year furnish Tenant with notice of a
re-estimation of the Uncontrollable Expenses and Tenant shall commence paying
its re-estimated Prorata Share on the first day of the month following receipt
of said notice. As soon as practicable following the end of any calendar year
but in no event later than April 15, the Landlord shall submit to the Tenant a
statement setting forth the exact amount of the Tenant's Prorata Share of the
Increased Uncontrollable Expenses for the calendar year just completed and the
difference, if any, between the Tenant's actual Prorata Share of the Increased
Uncontrollable Expenses for the calendar year just completed and the estimated
amount of the Tenant's Prorata Share of the Increased Uncontrollable Expenses
(which were paid in accordance with this subparagraph) for such year. Such
statement shall also set forth the amount of the estimated Increased
Uncontrollable Expenses reimbursement for the new calendar year computed in
accordance with the foregoing provisions. To the extent that the Tenant's
Prorata Share of the actual Increased Uncontrollable Expenses for the period
covered by such statement are higher than the estimated payments which the
Tenant previously paid during the calendar year just completed, the Tenant shall
pay to the Landlord the difference within thirty (30) days following receipt of
said statement from the Landlord. To the extent that the Tenant's Prorata Share
of the actual Increased Uncontrollable Expenses for the period covered by the
Statements are less than the estimated payments which the Tenant previously paid
during the calendar year just completed, the Landlord may at its option either
refund said amount to Tenant or credit the difference against the Tenant's
estimated reimbursement for such Increased Uncontrollable Expenses for the
current year. In addition, with respect to the monthly reimbursement, until the
Tenant receives such statement, the Tenant's monthly reimbursement for the new
calendar year shall continue to be paid at the then current rate, but the Tenant
shall commence payment to the Landlord of the monthly installments of
reimbursement on the basis of the statement beginning on the first day of the
month following the month in which Tenant receives such statement.

        (b)    Adjustment of Base Rent.    Commencing in calendar year 2003, the
Base Rent Rate shall be adjusted as of June 1 of such year and as of June 1 of
each subsequent year during the Lease Term to an amount equal to the sum of
(i) the product obtained by multiplying the amount by which the Base Rental Rate
for the previous calendar year exceeds the Real Estate Taxes and Operating
Expenses actually incurred for the Base Year (determined on a rentable square
foot basis) by one hundred two percent (102%), plus (ii) the Real Estate Taxes
and Operating Expenses actually incurred for the Base Year (determined on a
rentable square foot basis). As soon as practicable following the end of year
2002 and each subsequent year but in no event later than April 15 of such year,
the Landlord shall submit to the Tenant a statement setting forth the amount of
the Real Estate Taxes and Operating Expenses for the Base Year, the amount by
which the Base Rental Rate for the previous calendar year exceeds the Real
Estate Taxes and Operating Expenses for the Base Year (determined on a rentable
square foot basis) and Landlord's calculation of the adjustment in the Base
Rental Rate to be effective as of June 1 of the then current year as set forth
herein. If Landlord fails to provide such statement to the Tenant by June 1 of
such year, the Tenant shall continue to pay Base Rent at the Base Rental Rate in
effect for the previous year, but the Tenant shall pay all amounts due and
payable as the adjusted Base Rent at the adjusted Base Rental Rate on the basis
of the statement beginning on the first day of the month following the month in
which Tenant receives such statement.

        (c)  The Tenant's obligation with respect to its Prorata Share of
Increased Uncontrollable Expenses and adjusted Base Rent shall survive the
expiration or early termination of this Lease and the Landlord shall have the
right to retain the Security Deposit (if any), or so much thereof as it deems
necessary, to secure payment of the same. If the Tenant occupies the Premises
for less than a full calendar year during the first or last calendar years of
the term hereof, the Tenant's Prorata Share for such partial year shall be
appropriately prorated to reflect the number of months in such year during which
Tenant occupied the Premises. The Tenant shall pay all amounts due hereunder
within thirty (30) days following receipt of notice thereof.

        (d)  The Tenant shall have the right but not more than once per annum,
at any time within thirty (30) days after a statement of actual Real Estate
Taxes and Operating Expenses for a particular calendar year has been rendered by
the Landlord as provided herein, at Tenant's sole cost and expense, to examine
the Landlord's books and records during normal business hours (upon reasonable
prior written notice to Landlord), at Landlord's office relating to the
determination of such Real Estate Taxes and Operating Expenses. Unless Tenant
objects to the statement provided by Landlord, within said thirty (30) day
period, such statement and adjustment shall be deemed conclusive.

        4.3    Reimbursement Survives Termination.     In the event of the
termination of this Lease by expiration of the stated term or for any other
cause or reason whatsoever prior to the determination of rental adjustment as
hereinafter set forth, the Tenant's agreement to reimburse Landlord up to the
time of termination shall survive termination of the Lease and the Tenant shall
pay any amount due to the Landlord within fifteen (15) days after being billed
therefor. In the event of the termination of this Lease by expiration of the
stated term or for any other cause or reason whatsoever, except default by the
Tenant of any of the terms or provisions of this Lease, prior to the
determination of rental adjustments as hereinabove set forth, the Landlord's
agreement to refund any excess additional rental paid by the Tenant up to the
time of termination shall survive termination of the Lease and the Landlord
shall pay the amount due to the Tenant within fifteen (15) days of the
Landlord's determination of such amount. This covenant shall survive the
expiration or termination of this Lease.

        If the last year of the term of this Lease ends on any day other than
the last day of December, any payment due to the Landlord by reason of any
increase in Real Estate Taxes and Operating Costs shall be prorated on the basis
by which the number of days in such partial year bears to 365.

        Any failure of Landlord to furnish Tenant with an estimate of its
Prorata Share of Real Estate Taxes and Operating Expenses or any statements as
set forth in this Section 4 shall not act to relieve Tenant of its liability
therefor; and with respect to any deficiencies, Tenant agrees to pay same within
thirty (30) days of written demand from Landlord.






ARTICLE 5

BUILDING SERVICES


        5.1    Standard Services.     Landlord agrees to furnish to the Premises
during regular business hours from 7:00 a.m. to 6:00 p.m. Mondays through
Fridays and from 8:00 a.m. to 1:00 p.m. Saturdays, except for holidays as the
same are determined by Landlord, and subject to the rules and regulations of the
Building, heat and air conditioning for the use and occupancy of the Premises,
passenger elevator service and freight elevator service, subject to scheduling
by Landlord. Landlord shall also furnish: (i) electric current to be supplied
for lighting the Premises and public halls, and for the operation of ordinary
office equipment, exclusive of heavy-duty equipment and computers, copying
equipment which is not standard for general offices, or comparable equipment;
(ii) janitorial and cleaning services, and (iii) domestic water in reasonable
quantity. Elevator service shall mean service either by non-attended automatic
elevators or elevators with attendants at the option of Landlord. Landlord shall
also furnish, at rates set from time to time as reasonably determined by
Landlord (reflecting actual costs of such additional HVAC), heating and air
conditioning and such other items as are not provided for herein, provided if
Tenant does not have special HVAC controls for its Premises, then Tenant shall
give Landlord reasonable prior notice of Tenant's needs for such additional
heating or air conditioning and Landlord shall use all reasonable efforts to
provide same. Landlord shall also, at said times, maintain and keep lighted the
common stairs, entries, and toilet rooms in the Building that would reasonably
be subject to use by Tenant, its agents and employees during other than regular
business hours. Landlord also has the right to charge Tenant for energy costs
incurred because of Tenant's above Building average usage or by reason of usage
of the Premises or the Building during other than regular business hours.
However, in no event shall Landlord charge Tenant more for excess utilities or
after hours HVAC than it charges other tenants in the Building for such usage.
Furthermore, if Landlord were to grant any tenant longer regular business hours,
then such hours shall also be applicable to Tenant. Tenant agrees to pay for any
excess HVAC within fifteen (15) days of the billing therefor, such billing to
occur no more frequently than monthly.

        5.2    Interruption of Standard Services.     Tenant agrees that
Landlord shall not be liable for failure to supply any heating, air
conditioning, elevator, janitorial services, electric current, or any other
service described in Section 5.1 or Section 33.4 during any period when Landlord
uses reasonable diligence to restore or to supply such services or electric
current, it being further agreed that Landlord reserves the right to temporarily
discontinue such services or any of them, or electric current at such times as
may be necessary by reason of accident, unavailability of employees, repairs,
alterations, or improvements, or whenever by reason of strikes, lockouts, riots,
acts of God or any other happening or occurrence beyond the reasonable control
of Landlord. If Landlord is unable to furnish such services or electric current
for any reason outside of Landlord's reasonable control, or if such services or
electric current shall be interrupted for any reason outside of Landlord's
reasonable control, Landlord shall not be liable for damages to persons or
property for any such discontinuance or interruption, nor shall such
discontinuance or interruption in any way be construed as a constructive or
actual eviction of Tenant or cause an abatement of rent or operate to release
Tenant from any of Tenant's obligations hereunder. Landlord's obligation to
furnish services or electric current shall be conditioned upon the availability
of adequate energy sources from the public utility companies presently serving
the Building Complex. If Landlord elects for any reason to temporarily
discontinue services to Tenant and/or the Building Complex then Landlord shall
give Tenant prior notice thereof and Tenant shall have the right to approve the
scheduling thereof, which approval shall not be unreasonably withheld or delayed
and in any event Landlord shall use reasonable efforts to restore as soon as
possible any service which has been interrupted. Landlord shall have the right
to reduce heating, cooling or lighting within the Premises and in the public
area in the Building as required by any mandatory fuel or energy-saving program.
Furthermore, due to energy code design requirements as promulgated from time to
time, Tenant hereby acknowledges that it may on certain days experience
discomfort with the heating and air conditioning cycle, and Landlord shall have
no responsibility or liability therefor.

        5.3    Services Paid by Tenant.     Unless otherwise provided by
Landlord, Tenant shall separately arrange with the applicable local public
authorities or utilities, as the case may be, for the furnishing of and payment
for all telephone services as may be required by Tenant in the use of the
Premises. Tenant shall directly pay for such telephone services, including the
establishment and connection thereof, at the rates charged for such services by
said authority or utility, and the failure of Tenant to obtain or to continue to
receive such services for any reason whatsoever shall not relieve Tenant of any
of its obligations under this Lease.

        5.4    Above-Standard Service Requirements.     If unusual
heat-generating machines or equipment cause the temperature in the Premises, or
any part thereof, to exceed the temperatures the Building's air conditioning
system would be able to maintain in such Premises were it not for such
heat-generating equipment, then Landlord reserves the right to install
supplementary air conditioning units in the Premises, and the cost thereof,
including the cost of installation and the cost of operation and maintenance
thereof, shall be paid by Tenant to Landlord upon demand by Landlord.

        Tenant shall not, without the written consent of Landlord, use any
apparatus or device which will in any way increase the amount of electricity or
water which Landlord determines to be reasonable for use of the Premises as
general office space, nor connect with electric current (except through existing
electrical outlets in the Premises) or water pipes any apparatus or device for
the purposes of using electric current, other energy or water except as set
forth in Article 15 hereof. Landlord shall have the right to install one or more
separately submetered electrical circuits to serve all of the Tenant's
equipment, machinery or appliances which equipment, machinery or appliances
requires electrical current supplied to the Premises for general office purposes
as the same is determined by Landlord which costs of submetering shall be
payable by Tenant to Landlord upon demand. Tenant shall also, at its own cost,
have the right to directly meter the electric services for its Premises in which
event Landlord shall have no right to object to any equipment that uses
"above-standard" amounts of electricity. Tenant agrees to reimburse the Landlord
for the submetered electrical current utilized by Tenant at the rates charged to
Landlord to purchase electrical current for the Building, such reimbursement to
be made within fifteen (15) days of the date of the billing therefor; such
billing to occur no more frequently than monthly.

        5.5    Cleaning.     Upon prior written notice to Landlord, Tenant may
provide its own janitorial or cleaning services subject to supervision of
Landlord, at Tenant's sole responsibility, and by a janitorial or cleaning
contractor or employees at all times satisfactory to Landlord. Landlord shall
provide janitorial and cleaning services, in accordance with such reasonable
standards generally provided in Class A suburban office buildings in the
Denver-Boulder metropolitan area for the common areas of the Building Complex.

        5.6    Re-Lamping.     Exclusive of the Premises, Landlord shall have
the exclusive right to make any replacement of electric light bulbs, fluorescent
tubes and ballasts in the Building Complex throughout the Lease Term and any
renewal thereof. Landlord may adopt a system of relamping and reballasting
periodically on a group basis in accordance with good management practice.

        5.7    Fiber Optic.     Landlord at Landlord's cost agrees to bring
fiber optic capability from the street to the Building (which obligation is
dependent upon there being a fiber optics system in the street immediately
adjacent to the Building Complex which is accessible for the benefit of tenants
and other users) and that the Building shall have DS3 (T3) capability and for
Tenant's Premises the capability for at least one hundred telephone lines.
Landlord shall have no responsibility or liability for bringing either the phone
system or fiber optics to the Premises. Nothing herein shall prohibit Landlord
from entering into licensing or other agreements with any telecommunications
company or entity for the Building nor shall Landlord be prohibited from
installing a minimum point of entry fiber optics system and/or updating or
replacing any system from time to time in the Building.

        5.8    After Hours Access.     Except as specifically set forth in
Sections 15.2, 21.1 and 22.2, and subject to applicable local laws and
emergencies, Tenant shall have access to its Premises twenty-four hours a day,
seven days a week. Tenant acknowledges that certain security measures may apply
during nonregular business hours or holidays, including the use of keys for
access to the Building.


ARTICLE 6

TENANT REPAIR


        6.1    Damage by Tenant.     If the Building Complex, the Building, the
Premises or any portion thereof including but not limited to the elevators,
boilers, engines, pipes and other apparatus, or members of elements of the
Building (or any of them) used for the purpose of climate control of the
Building or operating the elevators, or if the water pipes, drainage pipes,
electric lighting or other equipment of the Building or the roof or outside
walls of the Building or the Generator or the parking facilities of Landlord and
also the Tenant Finish including but not limited to the carpet, wall covering,
doors and woodwork, become damaged or are destroyed through the negligence,
carelessness or misuse of the Tenant, its servants, agents, employees or anyone
permitted by Tenant to be in the Building, or through it or them, then the cost
of the necessary repairs, replacements or alterations shall be borne by the
Tenant who shall forthwith pay the same on demand to the Landlord as Additional
Rent. Landlord shall have the exclusive right, but not the obligation, to make
any repairs necessitated by such damage.

        6.2    Maintenance.     Tenant shall keep the Premises in as good order,
condition and repair as when they were entered upon. If Tenant fails to keep the
Premises in such good order, condition and repair as required hereunder to the
satisfaction of Landlord, Landlord may restore the Premises to such good order
and condition and make such repairs without liability to Tenant for any loss or
damage that may accrue to Tenant's property or business by reason thereof, and
upon completion thereof, Tenant shall pay to Landlord, as Additional Rent, upon
demand, the cost of restoring the Premises to such good order and condition and
of the making of the repairs.

        6.3    Good Condition.     Tenant shall leave the Premises at the end of
each Business Day in a reasonable condition for the purpose of allowing the
performance of the Landlord's cleaning services hereinafter described.

        6.4    Surrender.     Tenant shall deliver, at the expiration of the
Term hereof or upon sooner termination of the Term, the Premises in good repair
as aforesaid and in a state of broom cleanliness.

        6.5    Broken Glass.     Tenant shall pay on demand the cost of
replacement with identical quality, size and characteristics of glass broken on
the Premises, including outside windows and doors of the perimeter of the
Premises (including perimeter windows in the exterior walls) during the
continuance of this Lease, unless the glass shall be broken by Landlord, its
servants, employees or agents acting on its behalf.


ARTICLE 7

ASSIGNMENT AND SUBLETTING


        7.1    Limitations.     Except as specifically set forth in Sections 7.4
and 7.5 below, Tenant shall not assign or in any manner transfer this Lease or
any estate or interest therein the Premises or any part thereof, or grant any
license, concession or other right to occupy any portion of the Premises without
the prior written consent of Landlord which shall not be unreasonably withheld.
In no event shall Tenant have any right to assign if there exists any default
under this Lease. Consent by Landlord to one or more assignments of this Lease
or of the Premises shall not operate as a waiver of Landlord's rights under this
section. Any such assignment or subletting without Landlord's consent shall be
deemed void and confer no rights upon a third party. Notwithstanding any
assignment, Tenant and any guarantor of Tenant's obligations under this Lease
shall at all times remain fully responsible and liable for the payment of the
rental herein specified and for compliance with all other terms and conditions
of this Lease. Without in any way limiting Landlord's right to refuse to give
consent, Landlord reserves the right in the event it does give consent to impose
such conditions upon its consent as Landlord deems necessary including the
requirement of additional security which in Landlord's business judgment shall
insure the state of the Premises and the rentals due under this Lease. Landlord
shall also have the right in the event of such proposed assignment to terminate
this Lease in which event Landlord shall have the right, but not the obligation,
to enter into a Lease with such proposed assignee.

        Neither this Lease nor any interest therein shall be assignable as to
the interest of Tenant by operation of law, without the written consent of
Landlord. A sale by Tenant of all or substantially all of its assets or all or
substantially all of its stock, if Tenant is a publicly traded corporation, a
merger of Tenant with another corporation; or the transfer of twenty-five
percent (25%) or more of the stock of Tenant if Tenant's stock is not publicly
traded; or the transfer of fifty percent (50%) or more of the beneficial
ownership interest in Tenant if Tenant is a partnership without the prior
written consent of Landlord, shall constitute a prohibited assignment hereunder,
subject to the limitations set forth above. Notwithstanding the foregoing, such
assignment shall not be prohibited if the Tenant is not in default hereunder and
the net worth of the Tenant upon such assignment is not less than ten million
dollars with not more than ten percent of such net worth attributable to good
will. Prior to such assignment being deemed effective Tenant shall deliver to
Landlord current financials prepared in accordance with GAAP by an independent
certified public accountant.

        7.2    Acceptance of Performance.     If this Lease be assigned or if
the Premises or any part thereof be sublet or occupied by anybody other than
Tenant, Landlord may, after default by Tenant, collect the rent from the
assignee, subtenant or occupant and apply the net amount collected to the rent
herein reserved retaining the remainder, if any, for the account of Landlord,
but no such assignment, subletting, occupancy or collection shall be deemed an
acceptance of the assignee, subtenant or occupant as the Tenant hereof, or
constitute a release of Tenant from further performance by Tenant of the
covenants on the part of Tenant herein contained.

        7.3    Document Review.     All documents utilized by Tenant to evidence
any subletting or assignment for which Landlord's consent has been requested,
shall be subject to prior reasonable approval by Landlord or its attorney.
Wherever Landlord's prior approval or consent to any assignment or sublease is
required pursuant to this Article 7, then, in such event, Tenant shall submit to
Landlord in writing, by notice directed to Landlord's Vice President of Leasing,
at Landlord's address, at least fifteen (15) business days in advance of the
date on which Tenant desires to make such proposed assignment or sublease at
least the following information and materials (each, a "Tenant's Request to
Assign or Sublet"): (a) all of the terms of said proposed assignment or
sublease, including the proposed effective date thereof, (b) the name and
address of each proposed assignee or subtenant, (c) the portion or portions of
the Premises as to which the requested assignment or sublease is proposed to
apply, and (d) in the case of a requested sublease, the form of such proposed
sublease. Landlord may require Tenant to obtain and submit current financial
statements of any proposed assignee or subtenant. Landlord shall then have a
period of five (5) business days following receipt of Tenant's Request to Assign
or Sublet within which to notify Tenant in writing whether Landlord elects to
(i) cancel and terminate this Lease as to the space so affected as of the
proposed effective date so specified by Tenant in its notice, in which event
Tenant will be relieved of all obligations under the Lease as to such space as
the date so specified by Tenant; (ii) permit Tenant to assign this Lease or
sublet such space for the duration specified by Tenant in its notice; or
(iii) reject the proposed assignment or sublease on reasonable grounds. If
Landlord fails to notify Tenant in writing of Landlord's election within five
(5) business days of receipt from Tenant of all of the information and materials
required in this Paragraph, Landlord shall be deemed to have approved the
proposed assignment or sublease. If Tenant desires to assign the Lease or
sublease any portion of the Premises which under the terms of this Article 7
requires Landlord's prior consent or approval, then Tenant shall pay Landlord's
actual and reasonable out-of-pocket expenses (including, without limitation,
attorneys' fees and expenses) paid to or incurred with any third party in
connection with responding to Tenant's Request to Assign or Sublet.

        7.4    Subletting.     Provided that Tenant is not in default hereunder,
Tenant may from time to time sublet all or any portion of the Premises to any
subtenant without Landlord's prior consent, subject, however, to each of the
following conditions being fully complied with by Tenant:

        (a)  The subtenant must use the Premises in compliance with the
provisions set forth in Article 9 and for no other purpose.

        (b)  A fully executed sublease shall be delivered by Tenant to Landlord
within thirty (30) days of full execution thereof. Failure by Tenant to deliver
a copy thereof to Landlord within the above time frame shall give Landlord, at
its option, the right to terminate the sublease which right of termination shall
be in addition to and not in limitation of any other right or remedy of
Landlord.

        (c)  The Tenant, Gaiam, Inc., shall at all times remain primarily liable
under the Lease. This right to sublet without Landlord's prior consent shall be
personal to Gaiam, Inc., and shall terminate if Gaiam, Inc. assigns its interest
in the Lease in whole or in part.

        (d)  No subtenant may further sublease or assign its interest in the
sublease without both Gaiam, Inc.'s and Landlord's prior written consent, which
may be given or withheld in their respective sole and absolute discretion.

        7.5    Affiliated Entity.     Provided Tenant is not in default of this
Lease, which default has not been cured within any applicable cure period,
Tenant may, without Landlord's prior written consent assign the Lease to: (i) a
subsidiary, affiliate, division or corporation controlled or under common
control with Tenant; (ii) a successor corporation to Tenant by merger,
consolidation, or nonbankruptcy reorganization; (iii) a purchaser of
substantially all of Tenant's assets and who continues to operate as "Tenant" in
the Premises (collectively, "Permitted Assignees"). Tenant acknowledges warrants
and agrees that the Permitted Assignee shall assume all liabilities and
obligations of Tenant under the Lease. Tenant shall notify Landlord of all
Permitted Assignee(s) within thirty (30) days of such assignment or subletting.
For the purpose of this Lease, sale or transfer of Tenant's capital stock,
including without limitation, a transfer in reorganization of Tenant and any
sale through any public exchange, shall not be deemed an assignment, subletting,
or any other transfer of the Lease or the Premises, provided that the surviving
entity in such transfer assumes the Lease by operation of law.




ARTICLE 8

TRANSFER BY LANDLORD AND LIMITED LIABILITY


        8.1    Transfer of Landlord's Interest.     In the event of a sale,
conveyance, or assignment by Landlord of Landlord's interest in the Building
Complex (other than a transfer for security purposes only), Landlord shall be
relieved from and after the date specified in any such notice of transfer or
assignment of all of Landlord's obligations and liabilities accruing thereafter
on the part of Landlord, and Tenant agrees to look only toward such assignee or
transferee of Landlord's interest.

        8.2    Limited Liability of Landlord.     Anything contained in this
Lease to the contrary notwithstanding, Tenant agrees that Tenant shall look
solely to the estate of Landlord in the Building Complex for the collection of
any judgment (or other judicial process) requiring the payment of money by
Landlord in the event of any default or breach by Landlord with respect to any
of the terms and provisions of this Lease to be observed or performed by
Landlord, subject, however, to the prior rights of the holder of any mortgage
covering the Building Complex, and no other assets of Landlord, its partners,
agents, employees, officers, or employees or officers of any of its partners
shall be subject to levy, execution or other judicial process for the
satisfaction of Tenant's claim and Landlord shall not be liable for any such
default or breach except to the extent of Landlord's estate in the Building
Complex.

        8.3    Limited Liability of Tenant.     Landlord agrees that the
personal assets of Tenant's employees, directors and officers shall not be
subject to levy, execution, or other judicial process for the satisfaction of
Landlord's claim against Tenant.


ARTICLE 9

USE OF PREMISES


        9.1    Use.     Except as expressly permitted by prior written consent
of the Landlord, the Premises shall not be used other than for a video
production company and for other general business office purposes. Any other use
shall require Landlord's prior written consent, which shall not be unreasonably
withheld provided that such use complies with applicable restrictive covenants
and zoning, the use is consistent with a first class suburban office building,
and does not generate, store, use, or dispose of any hazardous, toxic or
infectious substances in or from the Premises. All use of the Premises shall
comply with the terms of this Lease and all applicable laws, ordinances,
regulations or other governmental ordinances from time to time in existence.

        9.2    Compliance with Rules and Regulations.     Tenant and employees
and all persons visiting or doing business with the Tenant in the Premises shall
be bound by and shall observe the reasonable Rules and Regulations as set forth
in Exhibit F attached hereto and made a part hereof, which may, at Landlord's
sole discretion, be promulgated, amended, or expanded from time to time during
the Lease Term by the Landlord relating to the Building, the Building Complex
and/or the Premises of which notice in writing shall be given to the Tenant
within thirty (30) days of such clause at which time they will become effective
and all such rules and regulations as changed from time to time shall be deemed
to be incorporated into and form a part of this Lease. Any default in the
performance or observance of such rules and regulations shall be a default
hereunder and Landlord shall have all remedies provided for in this Lease in the
event of default by Tenant. Landlord however, shall not be responsible to Tenant
for nonobservance by any other tenant or person of any tenant or person of any
such rules and regulations. Notwithstanding the above except as required by any
governmental authority, law, or pursuant to recorded documents, Landlord shall
not adversely impose any new rules and regulations upon Tenant without Tenant's
consent, which shall not be unreasonably withheld.

        9.3    Electronics Testing Lab.     Subject to compliance with (i) all
other provisions of this Lease, (ii) applicable zoning, use and building code
restrictions, (iii) insurance requirements, and (iv) any restrictions and
requirements imposed by applicable recorded covenants and regulations, Tenant
may use a portion of the Premises for and electronics testing lab.


ARTICLE 10

INSURANCE


        10.1    Tenant's Insurance.     Tenant shall, during its occupancy of
the Premises and during the entire term hereof, at its sole cost and expense,
obtain, maintain and keep in full force and effect, and with the Tenant, the
Landlord, Landlord's agents, and Landlord's mortgagees named as additional
insureds therein as their respective interests may appear, the following types
and kinds of insurance:

        (a)  Upon property of every description and kind owned by the Tenant and
located in the Building Complex or for which the Tenant is legally liable or
installed by or on behalf of the Tenant, including, without limitation,
furniture, fittings, installations, alterations, additions, partitions, fixtures
and anything in the nature of a leasehold improvement in an amount not less than
the full replacement cost thereof, with a minimum coverage including sprinkler
leakage (where applicable); and in the event that there shall be a dispute as to
the amount which comprises full replacement cost, the decision of the Landlord
or the mortgagees of the Landlord shall be conclusive.

        (b)  Commercial general liability including bodily injury, property
damage and public liability insurance including personal liability, contractual
liability, non-owned automotive liability, tenants' legal liability for the full
replacement costs of the Premises, and owners' and contractors' protective
insurance coverage and a cross-liability clause with respect to the Premises and
the Tenant's use of any part of the Building Complex and which coverage shall
include the business operations conducted by the Tenant and any other persons on
the Premises. Such policies shall be written on a comprehensive basis with
limits of not less than $2,000,000 with respect to injuries or death of one or
more persons, and not less than $1,000,000 with respect to property damage and
not less than $2,000,000 for any one occurrence and such higher limits after
expiration of the initial lease term as the Landlord or the mortgagees of the
Landlord may reasonably require from time to time.

        (c)  Any other form or forms of insurance as the Landlord or the
mortgagees of the Landlord may reasonably require from time to time in form, in
amounts and for insurance risks against which a prudent tenant in greater
metropolitan Denver would protect itself, which are standard in the industry.

        (d)  Intentionally deleted.

        (e)  Workers' Compensation Insurance and Employers liability insurance
in amounts as required by law.

        (f)    If Tenant performs any work on the Premises (costing more than
$1,000.00 or which requires any type of building permit), prior to the
commencement, of any such work, Tenant shall deliver to Landlord certificates
issued by insurance companies qualified to do business in the State of Colorado,
evidencing that workmen's compensation and public liability insurance and
property damage insurance and such other insurance as reasonably required by
Landlord, all in the amounts satisfactory to Landlord, are in force and effect
and maintained by all contractors and subcontractors engaged by Tenant to
perform such work.

        All policies shall be taken out with insurers licensed to do business in
the State of Colorado and shall carry an A.M. Best rating of not less than A-XII
(A minus 12). All policies shall be primary and noncontributory. The Tenant
agrees that certificates of insurance, or, if required by the Landlord or the
mortgagees of the Landlord, certified copies of binders for such insurance
policies will be delivered to the Landlord within ten (10) days after the
placing of the required insurance with delivery of copies of the policies, no
event later than thirty (30) days after Tenant takes possession of all or any
part of the Premises. All policies shall contain an undertaking by the insurers
to notify the Landlord and the mortgagees of the Landlord in writing not less
than thirty (30) days prior to any material adverse change, cancellation or
sooner termination thereof.

        The Tenant covenants and agrees that in the event of damage or
destruction to the leasehold improvements in the Premises covered by insurance
as required to be taken out by the Tenant herein, and if the Landlord or Tenant
do not terminate this Lease pursuant to Section 21.1 herein, the Tenant will use
the proceeds of such insurance for the purpose of repairing or restoring such
leasehold improvements. In the event that Landlord or Tenant are entitled to
terminate the Lease pursuant to Article 21, then if the Premises have also been
damaged, Tenant shall pay to Landlord all of its insurance proceeds relative to
the leasehold improvements.

        10.2    Landlord's Insurance.     Landlord agrees to carry or cause to
be carried during the term hereof public liability insurance on the Building
Complex providing coverage of not less than Two Million and No/100 Dollars
($2,000,000.00) for personal injury or death arising out of any one occurrence.
Landlord also agrees to carry during the term hereof insurance for fire,
extended coverage, vandalism and malicious mischief, insuring the Building
Complex (excluding foundations, excavations and other non-insurable items) for
the full insurable value thereof. Landlord may, but shall not be obligated to,
take out and carry any other form or forms of insurance as it or the mortgagees
of Landlord may reasonably determine to be advisable. Notwithstanding any
contribution by Tenant to the cost of insurance premiums, as provided in
Article 4, Tenant acknowledges that it has no right to receive any proceeds from
any such insurance policies carried by Landlord, and that such insurance will be
for the sole benefit of Landlord, with no coverage for Tenant for any risk
insured against.

        10.3    Subrogation.     The parties hereto agree that any and all fire,
extended coverage and/or property damage insurance which is required to be
carried by either shall be endorsed with a subrogation clause, substantially as
follows: "This insurance shall not be invalidated should the insured waive, in
writing prior to a loss, any and all right of recovery against any party for any
special causes of loss," and each party hereto waives all claims for recovery
from the other party, its officers, agents or employees for any loss or damage
(whether or not such loss or damage is caused by negligence of the other party),
and notwithstanding any provisions contained in this Lease to the contrary, to
any of its real or personal property insured under valid and collectible
insurance policies to the extent of the collectible recovery under such
insurance.


ARTICLE 11

OBSERVANCE OF LAW


        11.1    Law.     Tenant shall comply with all provisions of law,
including without limitation, federal, state, county and city laws, ordinances
and regulations and any other governmental, quasi-governmental or municipal
regulations, which shall impose any duty upon Landlord or Tenant, and which
relate to the partitioning, equipment operation, alteration, occupancy and use
of the Premises, and to the making of any repairs, replacements, alterations,
additions, changes, substitutions or improvements of or to the Premises.
Moreover, Tenant shall comply with all police, fire and sanitary regulations
imposed by any federal, state, county or municipal authorities, or made by
insurance underwriters, and to observe and obey all governmental and municipal
regulations and other requirements governing the conduct of any business
conducted in the Premises.

        11.2    Taxes.     Tenant shall fully and timely pay all business and
other taxes, charges, rates, duties, assessments and license fees levied, rates
imposed, charged or assessed against or in respect of the Tenant's occupancy of
the Premises or in respect of the personal property, trade fixtures, furniture
and facilities of the Tenant or the business or income of the Tenant on and from
the Premises, if any, as and when the same shall become due, and to indemnify
and hold Landlord harmless from and against all payment of such taxes, charges,
rates, duties, assessments and license fees and against all loss, costs, charges
and expenses occasioned by or arising from any and all such taxes, rates,
duties, assessments and license fees, and to promptly deliver to Landlord for
inspection, upon written request of the Landlord, evidence satisfactory to
Landlord of any such payments.


ARTICLE 12

WASTE AND NUISANCE


        12.1 Tenant shall not commit, suffer or permit any waste or damage or
disfiguration or injury to the Premises or common areas in the Building or the
fixtures and equipment located therein or thereon, or permit or suffer any
overloading of the floors thereof and shall not place therein any safe, heavy
business machinery, computers, data processing machines, or other heavy things
without first obtaining the consent in writing of the Landlord and, if
requested, by Landlord's superintending architect, and not use or permit to be
used any part of the Premises for any dangerous, noxious or offensive trade or
business, and shall not cause or permit any nuisance, noise or action in, at or
on the Premises. Tenant shall not store, produce, maintain or dispose of any
materials or substances in or about the Premises, the Building or Building
Complex which is a regulated, toxic, hazardous or infectious material or
substance under any environmental statute, rule, regulation, or ordinance of any
governmental authority.


ARTICLE 13

ENTRY BY LANDLORD


        13.1 Landlord and its agents shall have the right to enter the Premises
escorted by an employee or representative of Tenant, at all reasonable times,
upon prior verbal notice to Tenant as set forth below for the purpose of
examining or inspecting the same, and any other services to be provided by
Landlord to Tenant hereunder, to show the same to prospective bona fide
purchasers, lenders, investors or tenants of the Building (collectively,
"Prospect Visits"), and to make such alterations, repairs, improvements or
additions, whether structural or otherwise, to the Premises or to the Building
as Landlord may deem necessary or desirable. Tenant shall reasonably cooperate
with Landlord to permit such access and provide an escort. Notices for entry
shall be given to an officer or supervisor of Tenant, as set forth on a written
list delivered by Tenant to Landlord. Notwithstanding the above, Landlord shall
have the right (but not the obligation) to enter unescorted and without notice
for janitorial services (if not supplied by Tenant) or if Landlord reasonably
believes that there exists an emergency. Landlord may enter by means of a master
key without liability to Tenant except for any failure to exercise due care for
Tenant's property and without affecting this Lease. Landlord shall use
reasonable efforts to give Tenant not less than 48 hours prior notice of
Prospect Visits and will coordinate such entry with Tenant so as to not
interfere with any of Tenant's film production including delaying or scheduling
of such visits after business hours if reasonably requested by Tenant. If such
Prospect Visits exceed ten (10) per calendar year then Landlord will pay to
Tenant for each additional visit during such calendar year a visitation fee
equal to $50.00 per hour for each additional Prospect Visit during the
applicable calendar year, prorata for any partial hour of visitation.


ARTICLE 14

INDEMNIFICATION OF LANDLORD


        14.1    Tenant's Indemnity.     Subject to the provisions of
Section 10.3 of this Lease and Section 14.3 below, Tenant shall indemnify the
Landlord and save it harmless from and against any and all loss (including loss
of rentals payable by the Tenant or other tenants in the event of loss either
directly or indirectly caused by any act or omission of Tenant unless such loss
is covered by Landlord's rent abatement insurance), claims, actions, damages,
liability and expenses in connection with loss of life and personal injury,
hazardous substance or environmental claims, and damage to property arising from
any occurrence in, upon or at Premises during the term of this Lease or any part
thereof, or occasioned wholly or in part by any act or omission of the Tenant,
its agents, contractors, employees, servants, licensees, or concessionaires or
invitees or by anyone permitted to be on Premises by the Tenant; however in no
event shall Tenant indemnify Landlord or hold it harmless from any negligence or
misconduct of Landlord, its agents, employees or contractors or Landlord's
invitees. In case the Landlord shall be made a party to any litigation commenced
by or against the Tenant (except litigation where the Tenant is seeking relief
from or a remedy against Landlord, its agents, employees, or contractors), then
the Tenant shall protect and hold the Landlord harmless and shall pay all costs,
expenses and reasonable attorneys' fees incurred or paid by the Landlord in
connection with such litigation whether or not such action is contested or
prosecuted to judgment. All personal property on Premises shall be at the
Tenant's sole risk, and Landlord shall not be liable for any damage done to or
loss of such personal property or for damage or loss suffered by Tenant, unless
caused solely by Landlord's negligence, subject to the provisions of Sections
10.3 and 23.1.

        14.2    Landlord's Indemnity.     Subject to the provisions of
Section 8.2, Section 10.3 and Section 14.3 below, Landlord shall indemnify and
hold Tenant harmless from and against any and all loss, claims, actions or
damages, liability and expenses in connection with loss of life and personal
injury, and damage to property arising from any occurrence occasioned wholly or
in part by any act or omission of the Landlord, its agents, employees or
contractors, except as set forth herein; however in no event shall Landlord
indemnify Tenant or hold it harmless from any negligence of Tenant, its agents,
employees or contractors. If Landlord has any liability pursuant to Article 23,
then this indemnity shall apply to any claims or expenses of Tenant arising in
conjunction with such liability; however this indemnity shall not change or
increase Landlord's liability under Article 23.

        14.3    Comparative Negligence.     Subject to the provisions of
Section 10.3 but notwithstanding any indemnity provision or other provisions
contained in this Lease to the contrary, if both the Landlord's and the Tenant's
negligence (which shall include the agents, partners, contractors, invitees and
employees of either, as applicable) caused or contributed to any claim for
damages for injury to person or property then neither party shall indemnify the
other for such negligence and each party shall be responsible for such claims
pursuant to the provisions of C.R.S. § 13-21-111 pertaining to comparative
negligence, as amended from time to time.


ARTICLE 15

ALTERATIONS


        15.1    Alterations by Tenant.     Tenant shall not make, install or
erect in or to the Premises any installations, alterations, additions or
partitions which require a building or similar permit and/or affect any
structural portion of the Building including the roof or affect any of the
Building systems including but not limited to HVAC, plumbing and electrical
systems, without submitting the drawings and specifications to the Landlord and
obtaining the Landlord's prior written consent in each instance, which consent
may not be unreasonably withheld. Furthermore, the Tenant shall obtain the
Landlord's prior written consent to any change or changes in such drawings or
specifications submitted as aforesaid, subject to the payment of the cost to the
Landlord of having its architects and/or consultants review such plans and
changes thereto prior to proceeding with any work based on such drawings or
specifications. All such work shall be performed free and clear of all
mechanic's liens and Landlord shall have no liability for the performance of
such work, notwithstanding its consent to any plans and specifications. PROVIDED
NEVERTHELESS that the Landlord may, at its option, at Tenant's expense, require
that the Landlord's contractors be engaged for any mechanical or electrical
work. Without limiting the generality of the foregoing, any work performed by or
for the Tenant shall be performed by competent workmen whose labor union
affiliations are not incompatible with those of any workmen who may be employed
in the Building Complex by the Landlord, its contractors or subcontractors and
all work shall be subject to the inspection and reasonable review and approval
by Landlord and/or its consultants. In addition to the above, all contractors
and subcontractors must meet Landlord's specifications, as solely determined by
Landlord, for minimum requirements for insurance, bonds, quality of work,
experience and such other reasonably applicable factors. The Tenant shall submit
to the Landlord's supervision over construction, shall provide Landlord upon
request with financial assurances prior to the commencement of alterations, and
promptly pay to the Landlord's or the Tenant's subcontractors, as the case may
be, when due, the costs of all such work and of all materials, labor and
services involved therein and of all decoration and all changes in the Building,
its equipment or services necessitated thereby. The Tenant covenants that the
Tenant will not suffer or permit during the Term hereof any mechanics' or other
liens for work, labor, services or materials ordered by the Tenant or for the
cost of which the Tenant may be in any way obligated, to attach to the Premises
or to the Building Complex and that whenever and so often as any such liens
shall attach or claims therefor shall be filed, the Tenant shall, within thirty
(30) days after the Landlord has notice of the filing of the claim for lien,
procure the discharge thereof by payment or by giving security or in such other
manner as is or may be required or permitted by law or which shall otherwise
satisfy Landlord and/or Landlord's lender. The Tenant shall, at its own cost and
expense, take out or cause to be taken out any additional insurance or bonds
reasonably required by the Landlord to protect the Landlord's and the Tenant's
interest during the period of alteration.

        At least five (5) days prior to the commencement of any work permitted
to be done by persons requested by the Tenant on the Premises, the Tenant shall
notify the Landlord of the proposed work and the names and addresses of the
persons supplying labor and materials for the proposed work so that the Landlord
may avail itself of the provisions of statutes such as Section 38-22-105(2) of
the Colorado Revised Statutes (1973). During any such work on the Premises, the
Landlord, or its representatives, shall have the right to go upon and inspect
the Premises at all reasonable times, and shall have the right to post and keep
posted thereon notices such as those provided for by Section 38-22-105(2) C.R.S.
(1973) or to take any further action which the Landlord may deem to be proper
for the protection of the Landlord's interest in the Premises.

        15.2    Alterations by Landlord.     Landlord hereby reserves the right
at any time and from time to time to make changes in, additions to, subtractions
from or rearrangements of the Building Complex, including, without limitation,
all improvements at any time thereof, all entrances and exits thereto, and to
grant, modify and terminate easements or other agreements pertaining to the use
and maintenance of all or parts of the Building, including, but not limited to,
the entrance foyer and lobby, and the common corridors and to make changes or
additions to the pipes, conduits, ducts, utilities and other necessary building
services in the Premises which serve other portions of the Building, provided
that prior to the Commencement Date, the Landlord may alter the Premises to the
extent found necessary by the Landlord to accommodate changes in construction
design or facilities including major alterations but provided always that the
Premises, as altered, shall be in all material aspects comparable to the
Premises as defined herein. Landlord shall not unreasonably obstruct or
interrupt Tenant's access to the Premises and in such event Landlord shall
provide alternative access during all business hours. If Landlord elects to
block Tenant's access during non-business hours for non-emergencies, then
Landlord shall reasonably coordinate same with Tenant. Notwithstanding the
provision set forth above, Landlord agrees during the first five (5) years of
the initial term, provided Tenant is not in default, not to materially change
the character or configuration of the first floor lobby of the Building without
Tenant's consent which will not be unreasonably withheld or delayed.




ARTICLE 16

SIGNS AND ADVERTISING


        16.1 Tenant shall not install, paint, display, inscribe, place or affix
any sign, picture, advertisements, notice, lettering or direction on any part of
the Building Complex or in the interior of the Premises or other portion of the
Building. The Landlord will prescribe a uniform pattern of identification signs
for tenants to be placed on the outside corridor wall which is near the door
leading into the Premises and other than such identification signs, Tenant shall
not install, paint, display, inscribe, place or affix, or otherwise attach, any
sign, picture, advertisement, notice, lettering or direction on the inside or
outside of the Premises for exterior view without the written consent of the
Landlord.

        16.2 Landlord shall at Landlord's cost install directory signage for
Tenant in the lobby, which causes Tenant's name "Gaiam, Inc." to be readily
visible upon entry to the main lobby of the Building and which identifies Tenant
as being on the third floor. At Tenant's request and at Tenant's cost, Landlord
agrees to add the name or names and corresponding suite numbers of any assignee
or subtenant of Tenant permitted or approved pursuant to Article 7 hereof to the
directory signage in main lobby of the Building.




ARTICLE 17

SUBORDINATION TO MORTGAGES AND DEEDS OF TRUST


        17.1 This Lease and the rights of Tenant hereunder shall be and are
hereby made subject and subordinate to the lien of any mortgages or deeds of
trust now or hereafter existing against the Building Complex and to all
renewals, modifications, consolidations, replacements and extensions thereof and
to all advances made, or hereafter to be made, upon the security thereof.
Although such subordination shall be self-operating, Tenant, or its successors
in interest, shall upon Landlord's request, execute and deliver upon the demand
of Landlord any and all instruments desired by Landlord, subordinating, in the
manner reasonably requested by Landlord, this Lease to any such mortgage or deed
of trust. Landlord is hereby irrevocably appointed and authorized as agent and
attorney-in-fact of Tenant to execute all such subordination instruments in the
event Tenant fails to execute said instruments within fifteen (15) days after
notice from Landlord demanding the execution thereof.

        Should any mortgage or deed of trust affecting the Building Complex be
foreclosed, then:

        (a)  the liability of the mortgagee, beneficiary or purchaser at such
foreclosure sale shall exist only so long as such mortgagee, beneficiary or
purchaser is the owner of the Building Complex and such liability shall not
continue or survive after further transfer of ownership; and

        (b)  Tenant shall be deemed to have attorned, as Tenant under this
Lease, to the purchaser at any foreclosure sale thereunder, and this Lease shall
continue in full force and effect as a direct lease between and binding upon
Tenant and such purchaser at any foreclosure sale.

        As used in this Article 17, "mortgagee" and "beneficiary" shall include
successors and assigns of any such party, whether immediate or remote, the
purchaser of any mortgage or deed of trust, whether at foreclosure or otherwise,
and the successors, assigns and mortgagees and beneficiaries of such purchaser,
whether immediate or remote.

        Landlord, at the written request of Tenant, agrees to request any
mortgagee or beneficiary to enter into a non-disturbance agreement with Tenant,
in a form satisfactory to such mortgagee or beneficiary, stating that Tenant's
right to the continued use and possession of the Premises shall be under the
same terms and conditions as set forth in this Lease provided that at such time
Tenant is not in default of its obligations herein. Landlord makes no
representations or warranties that such non-disturbance agreement will be
entered into by any beneficiary or mortgagee, however, the self-operative
subordination of this Lease and attornment by Tenant is in such event
conditioned upon the mortgagee or beneficiary not disturbing Tenant's right
under this Lease, provided that Tenant is not in default hereof.


ARTICLE 18

ESTOPPEL CERTIFICATE/FINANCIAL INFORMATION


        18.1    Estoppel Certificate.     Tenant agrees that it will from time
to time, upon request by Landlord, execute and deliver to Landlord within ten
(10) days after demand therefor an estoppel certificate on Landlord's reasonable
form certifying that this Lease is unmodified and in full force and effect (or
if there have been modifications, that the same is in full force and effect as
so modified). Notwithstanding the above, if during such ten (10) day period an
authorized representative or officer of Tenant is not available in Colorado to
execute the estoppel certificate, then Tenant shall not be in default if it
returns the executed certificate within twenty (20) days of demand therefor.

        18.2    Financial Information.     Tenant shall, upon Landlord's written
request and upon Tenant's receipt from Landlord of a copy of a fully executed
letter of interest which evidences either a bona fide proposed sale of or
refinancing with a federally chartered lending institution, pension fund,
insurance company or other source of capital for the Building Complex, deliver
to such lender or purchaser a copy of Tenant's most recent financial statement,
which annual financial statement shall be prepared and reviewed by an
independent certified public accountant no less often than once per year in
accordance with generally accepted accounting principals ("GAAP"), provided,
however, Landlord shall not be required to provide Tenant with written evidence
of a proposed refinancing for the first two refinancing requests made by
Landlord during the term of this Lease in conjunction with a proposed
refinancing of the Building Complex. Except in the manner specifically set forth
in the preceding sentence, Landlord shall not include Tenant's financial
statements in any attempt to obtain a purchaser for, or refinancing on, the
Building Complex. Tenant agrees that any letter of interest shall be
confidential as to the name of the lender and/or purchaser and as to the terms,
if any, contained in such letter of interest, and Tenant agrees to execute a
reasonable confidentiality agreement if requested by Landlord. Tenant shall have
the right to require a reasonable confidentiality agreement from such lender or
purchaser concerning such financials, if Tenant is not a public company.
Furthermore, such lender or purchaser may, if it has reasonable questions about
matters contained in the financials, address such questions in writing to the
president of Tenant, and the president shall reasonably and promptly cooperate
with such lender or purchaser with respect to the responses to the questions.


ARTICLE 19

QUIET ENJOYMENT


        19.1 Subject to the terms and provisions of this Lease, Landlord
covenants and agrees that Tenant shall peaceably and quietly enjoy the Premises
and Tenant's rights hereunder during the term hereof, without hindrance by
Landlord.


ARTICLE 20

FIXTURES


        20.1 Any or all installations, alterations, additions, partitions and
fixtures in or upon the Premises other than the Tenant's trade fixtures, work
stations with movable walls, mounted video screens, raised platforms and cables
beneath the raised platforms, which are located upon the Premises, whether
placed there by the Tenant or the Landlord, shall, immediately upon such
placement, become the property of the Landlord without compensation therefor to
the Tenant. Notwithstanding anything herein contained, the Landlord shall be
under no obligation to repair, maintain or insure such installations,
alterations, additions, partitions and fixtures or anything in the nature of a
leasehold improvement made or installed by or on behalf of the Tenant. The
Landlord may elect that any or all installations made or installed by or on
behalf of the Tenant be removed at the end of the Lease Term and, if the
Landlord so elects, it shall be the Tenant's obligation to restore the Premises
to the conditions they were in previous to such alterations, installations,
partitions and fixtures on or before the termination of this Lease. Such removal
and restoration shall be at the sole expense of the Tenant.


ARTICLE 21

DAMAGE OR DESTRUCTION


        21.1    Casualty.     In the event that the Building should be totally
destroyed by fire, tornado or other casualty, or should be so damaged that
rebuilding or repairs cannot be completed within one hundred and eighty
(180) days after the date of such damage, Landlord may, at its option, terminate
this Lease in which event the rent shall be abated during the unexpired portion
of this Lease effective with the date of such damage, or Landlord may proceed to
rebuild the Building and the Premises. If the damage prohibits Tenant's use of
the Premises, cannot be repaired within one hundred and eighty (180) days and
was not caused by the Tenant, then Tenant can elect to terminate this Lease by
written notice to Landlord received within sixty (60) days of the date of
damage. In the event the Building should be damaged by fire, tornado or other
casualty, but only to such extent that rebuilding or repairs in Landlord's
reasonable estimation can be completed within one hundred and eighty (180) days
after the date of such damage, or if the damage cannot be repaired within such
time frame but Landlord does not elect to terminate this Lease, in either such
event, Landlord shall, within sixty (60) days after the date of such damage
commence to rebuild or repair the Building and shall proceed with reasonable
diligence to restore the Building to substantially the same condition in which
it was immediately prior to the happening of the casualty, except that the
Landlord shall not be required to rebuild, repair or replace any part of the
partitions, fixtures and other improvements which may have been placed by the
Tenant or other tenants within the Building and rent shall equitably abate from
the date of damage until such damage is repaired if such casualty results in
damage to Tenant's Premises or prohibits its access to the Premises or use
thereof. In the event any mortgagee under a deed of trust, security agreement or
mortgage on the Building should require that the insurance proceeds be used to
retire the mortgage debt, Landlord shall have no obligation to rebuild and if
Landlord so elects, this Lease shall terminate upon notice to Tenant. Unless
otherwise provided in this Lease, any insurance which may be carried by the
Landlord or the Tenant against loss or damage to the Building or to the Premises
shall be for the sole benefit of the party carrying such insurance and under its
sole control.

        21.2    Casualty Caused by Tenant.     If fire or other casualty causing
injury to the Premises or other parts of the Building shall have been caused by
the negligence or misconduct of the Tenant, its agents, servants or employees,
or by any other persons entering the Building under express or implied
invitation of the Tenant, such injury may be reasonably repaired by the Landlord
at the reasonable expense of the Tenant.


ARTICLE 22

CONDEMNATION


        22.1    Eminent Domain.     If any part of the Rentable Area of the
Premises is taken by eminent domain, or by conveyance in lieu thereof then this
Lease, at the option of either party evidenced by notice to the other given
within thirty (30) days from such taking or conveyance, shall forthwith cease
and terminate entirely. In the event of such termination of this Lease, then
rental shall be due and payable to the actual date of such termination. If
neither party terminates this Lease, this Lease shall cease and terminate as to
that portion of the Premises so taken as of the date of such taking, and the
rental thereafter payable under this Lease shall be abated prorata from the date
of such taking in an amount by which that portion of the Rentable Area of the
Premises so taken shall bear to the Rentable Area of the Premises prior to such
taking. If any part of the Building Complex shall be taken by eminent domain, or
by conveyance in lieu thereof, and if such taking substantially interferes with
the Landlord's ownership or use of the Building Complex, the Landlord, at its
option, may upon thirty (30) days' notice to the Tenant, terminate this Lease as
of the date of such taking.

        22.2    Damages.     All compensation awarded for any taking (or the
proceeds of private sale in lieu thereof) of the Premises or Building Complex
shall be the property of Landlord and Tenant hereby assigns its interest in any
such award to Landlord; provided, however, Landlord shall have no interest in
any award made to Tenant for the taking of Tenant's fixtures and other personal
property or moving expenses if a separate award for such items is made to
Tenant.

        22.3    Restoration.     If both Landlord and Tenant elect not to
terminate this Lease, Tenant shall remain in that portion of the Premises which
shall not have been appropriated or taken as herein provided, and Landlord
agrees, at Landlord's sole cost and expense (not to exceed the amount of
condemnation proceeds received by Landlord), to, as soon as reasonably possible,
restore the remaining portion of the Premises to a complete unit of like quality
and character as existed prior to such appropriation or taking.




ARTICLE 23

LOSS AND DAMAGE AND DELAY


        23.1    Loss and Damage.     The Landlord shall not be liable or
responsible in any way for:

        (a)  any death or injury arising from or out of any occurrence in, upon
or at the Building Complex or for damage to property of the Tenant or others
located on the Premises, nor shall it be responsible in any event for damage to
any property of the Tenant or others from any cause whatsoever, unless such
damage, loss, injury or death results from the intentional misconduct or sole
negligence of the Landlord, its agents, servants or employees. Without limiting
the generality of the foregoing, the Landlord shall not be liable for any injury
or damage to persons or property resulting from fire, explosion, falling
plaster, steam, gas, electricity, water, rain, snow or leaks from any part of
the Premises or from the pipes, appliances, plumbing works, roof, street, or
subsurface of any floor or ceiling or from any other place or because of
dampness or climatic conditions from any other cause of whatsoever kind. The
Landlord shall not be liable for any damage whatsoever caused by any other
tenant or persons in or about the Building Complex, or by an occupant of
adjacent property thereto, or the public, or construction of any private, public
or quasi-public work. All property of the Tenant kept or stored on the Premises
shall be kept or stored at the risk of the Tenant only and the Tenant shall
indemnify the Landlord in the event of any claims arising out of damages to the
same, including any subrogation claim by the Tenant's insurers;

        (b)  any act or omission (including theft, malfeasance or negligence) on
the part of any agent, contractor or person from time to time employed by the
Landlord to perform janitor services or security services, or repairs or
maintenance services, in or about the Premises or the Building; or

        (c)  loss or damage, however caused, to money, securities, negotiable
instruments, papers or other valuables of the Tenant.

        23.2    Delays.     Whenever and to the extent that the Landlord shall
be unable to fulfill, or shall be delayed or restricted in the fulfillment of,
any obligation hereunder in respect to the supply of or provision for, any
service or utility or the doing of any work or the making of any repairs by
reason of being unable to obtain the material, goods, equipment, service,
utility or labor required to enable it to fulfill such obligation or by reason
of any statute, law or any regulation or order passed or made pursuant thereto
or by reason of the order or direction of any governmental or quasi-governmental
administrator, controller or board, or any governmental department or officer or
other authority, or by reason of not being able to obtain any permission or
authority required thereby, or by reason of any other cause beyond its control,
whether of the foregoing character or not, the Landlord shall be entitled to
extend the time for fulfillment of such obligation by a time equal to the
duration of such delay or restriction, and the Tenant shall not be entitled to
compensation for any inconvenience, nuisance or discomfort thereby occasioned.


ARTICLE 24

DEFAULT AND REMEDIES


        24.1    Default by Tenant.     The following events shall be deemed to
be events of default by Tenant under this Lease:

        (a)  Tenant shall fail to pay any installment of rent or any other sum
due to Landlord within five (5) days of receipt of written notice of such
nonpayment.

        (b)  Tenant shall fail to comply with any term, provision or covenant of
this Lease, other than payment of rent or other sums due to Landlord, and shall
not cure such failure within fifteen (15) days after written notice thereof to
Tenant or if such default cannot reasonably be cured within fifteen (15) days
then Tenant shall not be in default so long as it has commenced to cure within
fifteen (15) days and is diligently prosecuting same to completion.

        (c)  Tenant or any guarantor of Tenant's obligations under this Lease
shall die, cease to exist as a corporation or partnership or be otherwise
dissolved or liquidated or become insolvent, or shall make a transfer in fraud
of creditors, or shall make an assignment for the benefit of creditors, or is
otherwise unable to pay its debts as they come due.

        (d)  Tenant or any guarantor of Tenant's obligations under this Lease
shall file a petition under any section or chapter of the national bankruptcy
act as amended or under any similar law or statute of the United States or any
state thereof; or Tenant or any guarantor of Tenant's obligations under this
Lease shall be adjudged bankrupt or insolvent in proceedings filed against
Tenant or any guarantor of Tenant's obligations under this Lease.

        (e)  A receiver or trustee shall be appointed for all of the Premises or
for all or substantially all of the assets of Tenant or any guarantor of
Tenant's obligations under this Lease.

        (f)    Tenant shall abandon or vacate any portion of the Premises, in
whole or in part.

        (g)  Tenant assigns or sublets in violation of the provisions of this
Lease.

        24.2    Remedies of Landlord.     Upon the occurrence of any such events
of default, Landlord shall have the option to pursue any one or more of the
following remedies without any notice or demand whatsoever except as required by
applicable law:

        (a)  Terminate this Lease, in which event Tenant shall immediately
surrender the Premises to Landlord, and if Tenant fails to do so, Landlord may,
without prejudice to any other remedy which it may have for possession or
arrearages in rent, enter upon and take possession of the Premises and expel or
remove Tenant and any other person who may be occupying such Premises or any
part thereof, by force if necessary, without being liable for prosecution of any
claim of damages therefor.

        (b)  Enter upon and take possession of the Premises and expel or remove
Tenant and any other person who may be occupying such Premises or any part
thereof, by force if necessary pursuant to applicable law, without being liable
for prosecution or any claim for damages therefor (except for acts in violation
of law), and relet the Premises and receive the rent therefor.

        (c)  Enter upon the Premises, by force if necessary pursuant to
applicable law, without being liable for prosecution or any claim for damages
therefor (except for acts in violation of law), and do whatever Tenant is
obligated to do under the terms of this Lease; and Tenant agrees to reimburse
Landlord on demand for any expenses which Landlord may incur in thus effecting
compliance with Tenant's obligations under this Lease, and Tenant further agrees
that Landlord shall not be liable for any damages resulting to the Tenant from
such action, whether caused by the negligence of Landlord or otherwise.

        (d)  Alter all locks and other security devices at the Premises without
terminating this Lease.

        Exercise by Landlord of any one or more of the remedies hereunder
granted or otherwise available shall not be deemed to be an acceptance of
surrender of the Premises by Tenant, whether by agreement or by operation of
law, it being understood that such surrender can be effected only by the written
agreement of Landlord and Tenant. No such alteration of locks or other security
devices and no removal or other exercise of dominion by Landlord over the
property of Tenant or others at the Premises shall be deemed unauthorized or
constitute a conversion, Tenant hereby consenting, after any event of default,
to the aforesaid exercise of dominion over Tenant's property within the
Premises. All claims for damages by reason of such reentry and/or repossession
and/or alteration of locks or other security devices are hereby waived, as all
claims for damages by reason of any distress warrant, forcible detainer
proceedings, sequestration proceedings or other legal process, to the extent
permitted by law. Tenant agrees that any reentry by Landlord may be pursuant to
judgment obtained in forcible detainer proceedings or other legal proceedings or
without the necessity for any legal proceedings, as Landlord may elect, and
Landlord shall not be liable in trespass or otherwise, to the extent permitted
by law.

        In the event Landlord elects to terminate the Lease by reason of an
event of default then notwithstanding such termination, Tenant shall be liable
for and shall pay to Landlord, at the address specified for notice to Landlord
herein, the sum of all rental and other indebtedness accrued to date of such
termination, plus, as damages, an amount equal to the total rental hereunder for
the remaining portion of the Lease term (had such term not been terminated by
Landlord prior to the date of expiration as stated herein), less the reasonable
rental value thereof, plus a sum equal to any other damages incurred by Landlord
by reason of such default.

        In the event that Landlord elects to repossess the Premises without
terminating the Lease, then Tenant shall be liable for and shall pay to Landlord
at the address specified for notice to Landlord herein, all rental and other
indebtedness accrued to the date of such repossession, plus rent required to
paid by Tenant to Landlord during the remainder of the Lease Term until the date
of expiration of the term as stated herein diminished by any net sums thereafter
received by Landlord through reletting the Premises during such period (after
deducting expenses incurred by Landlord as provided below). In no event shall
Tenant be entitled to any excess of any rental obtained by reletting over and
above the rental herein reserved. Actions to collect amounts due by Tenant to
Landlord under this subparagraph may be brought from time to time, on one or
more occasions, without the necessity of Landlord's waiting until expiration of
the Lease term.

        In the event of any default or breach by Tenant, or threatened or
anticipatory breach or default, Tenant shall also be liable and shall pay to
Landlord, in addition to any sums provided to be paid above, broker's fees
incurred by Landlord in connection with reletting the whole or any part of the
Premises; the costs of removing and storing Tenant's or other occupants'
property; the costs of repairing, altering, remodeling, or otherwise putting the
Premises into condition acceptable to a new tenant or tenants; and all
reasonable expenses incurred by Landlord in enforcing or defending Landlord's
rights and/or remedies, including reasonable attorney's fees whether suit was
actually filed or not.

        In the event of termination or repossession of the Premises for an event
of default, Landlord shall not, except as set forth herein, have any obligation
to relet or attempt to relet the Premises or any portion thereof, or to collect
rental after reletting; and in the event of reletting, Landlord may relet the
whole or any portion of the Premises for any period to any tenant and for any
use or purpose. Landlord agrees to use reasonable efforts to mitigate its
damages; however, Landlord shall have no obligation to expend sums, give the
Premises priority over other vacant space nor to lease the space on less than
market terms.

        If Tenant shall fail to make any payment or cure any default hereunder
within the time herein permitted, Landlord, without being under any obligation
to do so and without thereby waiving such default, may make such payment and/or
remedy such other default for the account of Tenant (and enter the Premises for
such purpose), and thereupon Tenant shall be obligated to, and hereby agrees to
pay Landlord upon demand all costs, expenses and disbursements, including
reasonable attorney's fees incurred by Landlord in taking such remedial action.

        Landlord is entitled to accept, receive in cash or deposit any payment
made by Tenant for any reason or purpose or in any amount whatsoever, and apply
the same at Landlord's option to any obligation of Tenant and the same shall not
constitute payment of any amount owed except that to which Landlord has applied
the same. No endorsement or statement on any check or letter of Tenant shall be
deemed an accord and satisfaction or recognized for any purpose whatsoever. The
acceptance of any such check or payment shall be without prejudice to Landlord's
rights to recover any and all amounts owed by Tenant hereunder and shall not be
deemed to cure any other default nor prejudice Landlord's rights to pursue any
other available remedy.

        24.3    Landlord's Default.     Landlord shall not be deemed in default
hereunder unless Tenant shall have given Landlord written notice of such default
specifying such default with particularity and Landlord shall thereupon have
thirty (30) days in which to cure any default unless such default cannot
reasonably be cured within such period wherein Landlord shall not be in default
if it commences to cure the default within the thirty (30) day period and
diligently pursues completion of same. In the event of any default, Tenant
agrees that its exclusive remedy shall be an action for damages.

        24.4    Personal Property Lien.     Intentionally Deleted.

        24.5    No Consequential Damages.     In any action by Landlord or
Tenant against the other for damages arising from a default under this Lease,
such damages shall be limited to the actual compensatory (as opposed to
consequential) damages suffered or incurred by the nondefaulting party, except
in the case of a default arising from the gross negligence of Landlord or
Tenant.


ARTICLE 25

HOLDING OVER


        25.1 If the Tenant shall continue to occupy and continue to pay rent for
the Premises after the expiration of this Lease with or without the consent of
the Landlord, and without any further written agreement, the Tenant shall be a
tenant from month to month at a monthly Base Rent equal to two hundred percent
(200%) of the last full monthly Base Rent payment due hereunder, and subject to
all of the additional rentals, terms and conditions herein set out except as to
expiration of the Lease Term. Such holding over may be terminated by the
Landlord or the Tenant upon fifteen (15) days' notice. In the event that the
Tenant fails to surrender the Premises upon termination or expiration of this
Lease or such month to month tenancy, then the Tenant shall indemnify the
Landlord against loss or liability resulting from any delay of the Tenant in not
surrendering the Premises, including, but not limited to, any amounts required
to be paid to third parties who were to have occupied the Premises and any
attorney's fees related thereto.


ARTICLE 26

NOTICE


        26.1    Notice.     Any notice, request, statement or other writing
pursuant to this Lease shall be deemed to have been given if sent by registered,
certified mail or recognized receipted overnight mail service, postage prepaid,
return receipt requested or delivered by hand to the party at the addresses set
forth below:

 
   
TENANT:   Gaiam, Inc.
Suite 300
360 Interlocken Boulevard
Broomfield, Colorado 80021
Attention: President
LANDLORD:
 
Fund IX, Fund X, Fund XI and REIT Joint Venture
c/o Wells Capital, Inc.
6200 The Corners Parkway
Suite 250
Atlanta, Georgia 30092
Attention: Vice President of Property Management
with a copy to:
 
 
 
 
Troutman Sanders LLP
Bank of America Plaza
Suite 5200
600 Peachtree Street, N.E.
Atlanta, GA 30308-2216
Attention: Leslie Fuller Secrest, Esq.

and such notice shall be deemed to have been received by the Landlord or the
Tenant, as the case may be, on the earlier of actual receipt or the second
business day after the date on which it shall have been so mailed.

        26.2    Change of Address.     Any party may, by notice to the other,
from time to time, designate another address, which notices mailed more than ten
(10) days thereafter shall be addressed.


ARTICLE 27

SECURITY DEPOSIT


        27.1 Promptly following the reconciliation of Tenant's actual Prorata
Share of Real Estate Taxes and Operating Expenses for calendar year 2001
pursuant to the terms of Section 4.2 of the Original Lease, which reconciliation
Landlord and Tenant shall cause to occur no later than April 15, 2002 (and for
this purpose Landlord agrees to provide the calendar year 2001 information to
Tenant no later than March 15, 2002), and provided no event of default then
exists under this Lease (after giving effect to any applicable notice and grace
period), Landlord shall return to Tenant the sum of Thirty-Five Thousand Seven
Hundred Sixty-Three and No/100 Dollars ($35,763.00), which sum represents the
amount previously deposited by Tenant with Landlord as a security deposit under
the Original Lease, as amended. If at any time thereafter Tenant shall pay or
cause to be paid to Landlord a security deposit, then Landlord shall be entitled
to intermingle such deposit with its own funds and to use same for such purposes
as Landlord may determine. In the event of default by Tenant in performing any
of its obligations under this Lease, Landlord may, in addition to any other
right or remedy available to Landlord hereunder, use, apply, or retain all or
any part of said security deposit for the payment of any unpaid rent or for any
other amount which Landlord may be required to expend by reason of the default
of Tenant, including any damages or deficiency in the reletting of the Premises
or any attorney's fees associated therewith, regardless of whether the accrual
of such damages or deficiency occurs before or after an eviction. If a portion
of the security deposit is used or applied by Landlord during the term hereof,
Tenant shall, upon five (5) days written demand, deposit with Landlord an amount
sufficient to restore the security deposit to its original amount. Landlord
shall return the security deposit (or that portion of the security deposit not
previously applied) within thirty (30) days after the later of expiration of the
Lease Term or surrender by Tenant of the Premises without default.


ARTICLE 28

MISCELLANEOUS PROVISIONS


        28.1    Captions.     The captions used herein are for convenience only
and do not limit or amplify the provisions hereof. Whenever the singular is used
the same shall include the plural, and words of any gender shall include the
other gender.

        28.2    Waiver.     One or more waivers of any covenant, term or
condition of this Lease by either party should not be construed as a waiver of a
subsequent breach of the same covenant, term or condition. The consent or
approval by either party shall not be construed as a waiver of a subsequent
breach of the same covenant, term or condition. The consent or approval by
either party to or of any act by the other party requiring such consent or
approval should not be deemed to waive or render unnecessary consent to or
approval of any subsequent similar act.

        28.3    Entire Agreement.     This Lease contains the entire agreement
between the parties and no agreement shall be effective to change, modify or
terminate this Lease in whole or in part unless such agreement is in writing and
duly signed by the parties hereto.

        28.4    Severability.     The invalidity or unenforceability of any
provision hereof shall not affect or impair any other provision.

        28.5    Modification.     Should any mortgagee or beneficiary under a
deed of trust require a modification of this Lease, which modification will not
bring about any increased cost or expense to Tenant or will in any way
substantially change the rights and obligations of Tenant hereunder, then and in
such event, Tenant agrees that this Lease may be so modified.

        28.6    Governing Law.     This Lease shall be governed by and construed
pursuant to the laws of the State of Colorado.

        28.7    Successors and Assigns.     The covenants and conditions herein
contained shall inure to and bind the respective heirs, permitted successors,
executors, administrators and assigns of the parties hereto, and the terms
"Landlord" and "Tenant" shall include the permitted successors and assigns of
either such party, whether immediate or remote, except as otherwise specifically
set forth in this Lease to the contrary.

        28.8    Authorization to Execute.     In the event the Tenant hereunder
shall be a corporation, the parties executing this Lease on behalf of the Tenant
hereby covenant and warrant that the Tenant is a duly qualified corporation and
all steps have been taken prior to the date hereof to qualify Tenant to do
business in the State of Colorado; all franchise and corporate taxes have been
paid to date, and all future forms, reports, fees and other documents necessary
to comply with applicable laws will be filed.

        28.9    Guaranty of Lease.     Intentionally Deleted.

        28.10    Approval of Documents.     Landlord's approval of Tenant's
plans for work performed by Landlord or Tenant in the Premises shall create no
responsibility or liability on the part of Landlord for their completeness,
design, sufficiency, or compliance with any laws, rules, or regulations of
governmental agencies or authorities.

        28.11    Attorneys Fees.     In the event of any dispute hereunder the
prevailing party in such action shall be entitled to its reasonable attorneys
and costs in such action.

        28.12    Use of Names.     Landlord shall not publish, relating to this
Lease or in conjunction with the Building Complex the name "Gaiam, Inc." or the
name of any employee, officer or director of "Gaiam, Inc." in any newsletter or
similar publication, including press releases, without Tenant's prior consent.
Tenant shall not publish Landlord's name or the name of any partner or
affiliated entity or officer of such entity or use the name of the Building
Complex relating to this Lease or the Building Complex in any newsletter or
similar publication, including press releases, without Landlord's prior consent.
In the event either party is in default hereof, such defaulting party's only
remedy shall be an action for actual damages (not consequential) arising from
such default. The foregoing restrictions shall not apply to any disclosures of
names by the other party to such party's investors or as may be required by law
or any regulation to which the disclosing party is subject or as otherwise may
be required by law or in any legal proceeding.

        28.13    Security Card System.     Tenant shall continue to have the
right to operate, at its sole cost, expense and risk, Tenant's own security card
system for the Premises. Tenant shall provide Landlord with a card key for
emergency access to the Premises.


ARTICLE 29

SUBSTITUTION OF PREMISES


        29.1 Intentionally Deleted.


ARTICLE 30

RECORDING


        30.1 Tenant agrees not to place this Lease of record unless requested to
execute a Memorandum of Lease by Landlord, which may, at the Landlord's option,
be placed of record. In addition, if requested by the Landlord, the Tenant will
execute a memorandum of lease to be filed with the Colorado Department of
Revenue on such form as may be prescribed by said department within ten
(10) days after the execution of this Lease or any other such memorandum so that
the Landlord may avail itself of the provisions of the statutes such as
Section 39-22-604(7)(c) of the Colorado Revised Statutes (1973).

        Any recording by Tenant without Landlord's prior written consent shall
at Landlord's option be deemed a default pursuant to Article 24 hereof and
Landlord shall have all of the rights and remedies set forth therein.


ARTICLE 31

REAL ESTATE BROKER


        31.1 Except as set forth below, Tenant represents and warrants that
Tenant has not dealt with any broker in connection with this Amended and
Restated Lease, and that insofar as Tenant knows, no other broker negotiated or
participated in the negotiations of this Amended and Restated Lease, or
submitted or showed the Premises, or is entitled to any commission in connection
herewith; and Tenant agrees to indemnify Landlord against any liability arising
from a breach of this representation and warranty including reasonable
attorney's fees. Tenant has dealt with Commercial Colorado, LLC, as broker
("Tenant's Broker") as licensed Colorado broker in connection with this Amended
and Restated Lease and Landlord shall pay the commission payable by Landlord in
conjunction with this Amended and Restated Lease to Tenant's Broker pursuant to
a separate written agreement between Landlord and Tenant's Broker. Tenant agrees
to indemnify Landlord from any claims by Tenant's Broker for any commissions
demanded by Tenant's Broker from Landlord except as set forth in said separate
letter agreement referenced above.




ARTICLE 32

RENT PREPAYMENT


        32.1 Intentionally Deleted.


ARTICLE 33

OPTION


        33.1    Option to Extend.     Tenant shall have an option to extend and
renew the Lease as to all of the Premises (but not as to any portion or portions
thereof) for one (1) additional term of three (3) years, or at Tenant's election
as specified in Tenant's notice of exercise of the option, for one
(1) additional term of five (5) years. In order to exercise such option, Tenant
shall notify Landlord in writing at least one hundred eighty (180) days prior to
the expiration of the Lease Term (i.e., by December 2, 2004) of its election to
exercise the option and the length of the renewal term as to which Tenant is
exercising the option (i.e., one 3-year or one 5-year term). If Tenant elects
not to extend or fails to timely exercise its option, time being of the essence,
the option shall automatically terminate and be of no further force and effect
and this Lease shall terminate upon the expiration of the Extended Term. Upon
receipt of such notice from Tenant exercising the renewal option herein granted,
Landlord shall submit in writing within thirty (30) days a proposal for the then
current Market Base Rental Rate (per rentable square foot per annum, "NNN") for
the renewal term. The Market Base Rental Rate shall not be more than $17.00 per
rentable square foot per annum "NNN" for the first year of the renewal term and
increasing at the rate of two percent (2%) per annum thereafter throughout said
renewal term. Tenant shall have thirty (30) days from the receipt of said notice
from Landlord to notify Landlord in writing of (i) Tenant's acceptance of the
proposed Base Rental Rate, or (ii) Tenant's rejection of the Base Rental Rate
and election to initiate the appraisal process set forth below. If Tenant fails
to timely accept or reject the Base Rental Rate specified in Landlord's notice
or to elect not to extend the term of the Lease as provided in the immediately
preceding sentence, Tenant shall be deemed to have elected to extend the Lease
Term for the period specified in Tenant's original notice of exercise of the
renewal option at the Market Base Rental Rate specified by Landlord in response
to said exercise notice. Any such extension shall be upon all of the terms,
conditions and covenants of this Lease except as to (i) the amount of Base Rent,
which shall be determined as set forth herein, (ii) options to extend or
purchase, which shall not be applicable, (iii) Tenant finish or other allowances
or concessions, and (iv) Tenant shall pay Tenant's Prorata Share of Real Estate
Taxes and Operating Expenses throughout the renewal term. As used herein, and
subject to the limitations set forth in this paragraph, "Market Base Rental
Rate" shall mean the then base rental rate (exclusive of real estate taxes,
utilities and operating expenses) for comparable first class multi-tenant office
buildings of comparable size, location and age in the County of Boulder,
Colorado, at such time, taking into account the following factors (1) rent per
rentable square foot; (2) operating expenses and real estate tax payments;
(3) current rental escalators and (4) rental concessions, if any.

        If Tenant, by written notice delivered no later than thirty (30) days
after the date Landlord notifies Tenant of the Market Base Rental Rate, objects
to the Market Base Rental Rate determined by Landlord and elects to submit the
rate determination to appraisal, then, within seven (7) days of the date of
Tenant's objection, each party shall appoint a non-affiliated certified M.A.I.
Appraiser that has at least five (5) years' full-time commercial appraisal
experience in Boulder County to determine the Market Base Rental Rate, such
process to be completed within twenty (20) days after the date of the
appointment of the last appraiser. If a party does not appoint a qualified
appraiser within five (5) days after the other party has given notice of the
name of the appraiser, then the single appraiser shall be the sole appraiser and
shall set the Market Base Rental Rate. The appraisers appointed by the parties
shall meet promptly and attempt to set the Market Base Rental Rate. If they are
unable to agree on the Market Base Rental Rate within twenty (20) days after the
date the second appraiser has been appointed, they shall elect a third appraiser
meeting the qualifications stated in this paragraph within seven (7) days after
the last day the two (2) appraisers are to set the Market Base Rental Rate. If
the appraisers are unable to agree on the third appraiser, either of the parties
to this Lease, after giving five (5) days' prior written notice to the other
party, may apply to the then president of the real estate board of Denver,
Colorado for the selection of a third appraiser who meets the qualifications
stated in this Section, which selection shall be made within three (3) days. All
determinations of Market Base Rental Rate shall be subject to the limitations on
Market Base Rental Rate set forth in the first paragraph of this Section. Each
of the parties shall pay for the appraiser appointed by it and shall bear
one-half of the cost of appointing the third appraiser and of paying the third
appraiser's fee. The third appraiser, however selected, shall be a person who
has not previously acted in any capacity for either party. The appraisers shall
be instructed to consider the criteria above stated in determining the Market
Base Rental Rate.

        Within twenty (20) days after the selection of the third appraiser, the
third appraiser shall determine the Market Base Rental Rate and all three of the
appraiser's Market Base Rental Rates shall be averaged excluding any single
Market Base Rental Rate which is either ten percent (10%) higher or lower than
the middle appraisal of Market Base Rental Rate and the remaining appraisals
shall then be averaged.

        If the Market Base Rental Rate is not established for the extended term
prior to its commencement, Tenant shall continue to pay the applicable Base Rent
required for the last full month of the Lease term until the appraisers have
made their determination. The Market Base Rental Rate in question, when finally
determined by the appraisers, shall be retroactive to the commencement of the
extension term, and the first Base Rent payment becoming due after the
determination of the applicable Market Base Rental Rate shall include the
retroactive amounts of monthly Base Rent installments accrued and unpaid. In no
event may either Landlord or Tenant elect not to extend the Lease based upon the
Market Base Rental Rate established in accordance herewith.

        This option to extend may not be exercised and the Lease shall not be
extended if Landlord has given Tenant notice of default which default is not
cured within any applicable cure periods or waived by Landlord.

        33.2    Refurbishment Allowance.     Provided that at the time of the
exercise of the option for the renewal term provided in Section 33.1 of this
Amended and Restated Lease, the Lease is in effect and no event of default then
exists or occurs prior to the commencement of the renewal term, then, within
thirty (30) days following the execution and delivery by Tenant of an amendment
to the Lease confirming Tenant's exercise of the renewal option contemplated in
said Section 33.1, the expiration date of said renewal term, the Rentable Area
of the Premises, and the amount of the Base Rental Rate payable during said
renewal term, Landlord shall make a refurbishment allowance available to Tenant
in an amount equal to One and No/100 Dollar ($1.00) multipled by (a) the number
of years contained in the renewal term, and (b) the number of rentable square
feet of space contained in the Premises (the "Refurbishment Allowance"). The
Refurbishment Allowance may be used solely for and applied to costs and expenses
paid or incurred by Tenant for improvements to the Premises, including, without
limitation, painting, wallpapering, recarpeting or other improvements to the
Premises made by Tenant in accordance with the terms of the Lease. At the
Tenant's election, Landlord shall either reimburse Tenant or pay directly to
Tenant's contractor or contractors, for the costs of such improvements, up to
the amount of the Refurbishment Allowance, within thirty (30) days of receipt
from Tenant of invoices, cancelled checks or other back-up materials documenting
the cost and expense of such improvements actually made to the Premises. Any
unused portion of the Refurbishment Allowance shall remain Landlord's property.
In the event of the termination of the Lease in whole or in part or abandonment
of the Premises (or portions thereof) by Tenant prior to the expiration of the
renewal term, Tenant shall pay to Landlord as additional rent, the unamortized
portion of the Refurbishment Allowance actually paid to or for the account of
such Tenant, based on the number of months contained within the renewal term.
The unamortized portion of the Refurbishment Allowance shall equal the amount
determined by multiplying the amount of the Refurbishment Allowance actually
paid by Landlord to or for the account of Tenant, multiplied by a fraction,
(a) the numerator of which shall equal the number of calendar days elapsed from
the date of the termination of the Lease or the abandonment of the Premises or
portion(s) thereof by Tenant to the date on which the renewal term would have
expired but for any such early termination of this Lease, and (b) the
denominator of which shall be the number of calendar days contained within the
renewal term exercised by Tenant pursuant to Section 33.1.

        33.3    Right of First Offer to Lease Additional Space in the Building.
    Landlord hereby grants to Tenant the right of first offer (the "ROFO"),
exercisable at any time, to expand the Premises to include any space in the
Building which is contiguous to the Premises and which is not leased by Tenant
and which is not subject to a lease or to options of other tenant(s) and which
is not then subject to active negotiations for lease or option to other
prospective tenant(s) (such then available space being herein referred to as the
"Option Space") on the following terms and conditions:

        (a)  Landlord shall give notice (the "ROFO Notice") to Tenant of
Landlord's desire to lease the Option Space and the terms and conditions upon
which Landlord intends to offer such space for rent. If Tenant elects to lease
the Option Space which is the subject of Landlord's ROFO Notice (or in response
to Tenant's "Expansion Notice") (as defined below), Tenant shall lease such
space in "AS IS" condition for a minimum of twelve (12) months and a term that
is coterminous with the expiration of the Lease Term, and otherwise on the same
terms and conditions set forth in this Amended and Restated Lease.

        (b)  Tenant shall have ten (10) business days after Landlord's notice to
respond as to whether Tenant desires to lease the Option Space on the terms and
conditions set forth in this Amended and Restated Lease. If Tenant elects not to
lease the Option Space or fails to respond within said ten (10) business day
period, then for a period of twelve (12) months following the date of Landlord's
ROFO Notice to Tenant as to the Option Space in question, Landlord shall be free
to lease or otherwise grant rights in the Option Space in question to any third
party. If at the expiration of said twelve-month period, Landlord has not leased
the subject Option Space or granted any options to the Option Space to any third
party and is not then actively engaged in lease negotiations with a third party
for the lease or option of all or any portion of the subject Option Space,
Tenant's ROFO, as granted hereunder, shall again apply to the subject Option
Space which is not then leased or subject to an option to lease in favor of a
third party or which is not then subject to active negotiations between Landlord
and a third party. Further, if at any time during the Term of the Lease, Tenant
shall notify Landlord in writing that it desires to lease additional space in
the Building (such notice from Tenant being herein referred to as the "Expansion
Notice") and at the time of Landlord's receipt of the Expansion Notice, there is
Option Space available, then Landlord agrees to lease the Option Space to
Tenant, subject to all of the terms and conditions of this Section 33.3 to
Tenant. If Tenant elects to lease such Option Space, Tenant shall execute an
amendment to this Lease reflecting the addition of all (and not less than all
of) such space to the Premises for a term coterminous with the term of the Lease
no later than ten (10) days from receipt of the ROFO Notice or Landlord's
response to an Expansion Notice and an appropriate amendment to the Lease from
Landlord.

        (c)  If Tenant elects to lease the Option Space, all economic terms
(including, without limitation, Base Rental, additional rent, refurbishment
allowance, and other rental concessions) shall be as specified in this Amended
and Restated Lease; provided, however, that no Refurbishment Allowance shall be
payable with respect to any Option Space that is leased for less than thirty-six
(36) months. The ROFO granted herein to Tenant shall be personal to Tenant and
shall not be assignable to any assignee or subtenant of Tenant's rights under
the Lease, but nothing contained herein shall be deemed as limiting the right of
Tenant, following the exercise of the ROFO, to assign or sublet the subject
Option Space as permitted under Article 7 hereof.

        33.4    Generator.     Landlord hereby agrees to purchase and install or
cause to be installed at Landlord's expense, not to exceed the sum of Two
Hundred Forty-Five Thousand and No/100 Dollars ($245,000.00) (including all
"hard" costs and "soft" costs, including without limitation, design fees,
permitting fees and labor, equipment and installation costs), an emergency
back-up power generator (having capacity of approximately 300 kW) to be located
outside the Building to serve the entire Building (the "Generator"). Prior to
purchasing and installing the Generator, Landlord shall provide Tenant with
information regarding the design specifications for the Generator and fuel
capacity of any associated fuel tank to be used solely for storage of petroleum
products for use in the operation of the Generator proposed to be installed by
Landlord, and Tenant shall have the right to approve the same, which approval
shall not be unreasonably withheld, conditioned or delayed, and which approval
shall be given no later than March 31, 2002 (such approved equipment
specifications for the Generator and said fuel tank are herein referred to
collectively as the "Equipment Specifications"). In no event shall Landlord be
required to expend in excess of $245,000.00 in connection with the design,
acquisition and installation of the Generator and related fuel tank, and in no
event shall Landlord be deemed to warrant or guarantee that the Generator shall
actually perform to its Equipment Specifications. Landlord agrees, however, to
use its diligent, good faith efforts on behalf of Tenant to enforce any warranty
or guaranty given or made by the manufacturer of the Generator and by the
contractor that installs the same. Subject to Section 23.2 and any delays caused
by Tenant, Landlord shall cause the Generator to be installed and operational no
later than September 1, 2002.

        In the event that at any time prior to March 31, 2007, this Lease is
terminated in whole or in part (whether by reason of the failure of Tenant to
exercise, or the decision of Tenant not to exercise, the extension option
granted in Section 33.1 hereof, or by reason of a termination upon default) or
Tenant shall be in default in the payment of Rent, Tenant shall pay to Landlord,
as additional rent, the unamortized cost of the Generator and related fuel tank,
the cost of which shall be amortized on a straight-line basis over sixty
(60) months commencing on April 1, 2002 and ending on March 31, 2007, less the
residual value of the Generator and related fuel tank, which Landlord and Tenant
stipulate to be the sum of $24,000.00. The unamortized cost of the Generator and
related fuel tank shall equal the amount determined by multiplying the actual
cost and expense paid and incurred by Landlord in purchasing the Generator and
related fuel tank and causing the same to be installed at the Building, not to
exceed the sum of $245,000.00, multiplied by a fraction, (a) the numerator of
which shall equal the number of calendar days elapsed from the date on which the
Lease shall expire or be terminated in whole or in part as set forth above or
Tenant is in default in the payment of Rent, and ending on March 31, 2007, and
(b) the denominator of which equals the number of calendar days elapsed between
April 1, 2002 and March 31, 2007.

        The Generator and related fuel tank shall at all times be and remain
Landlord's property. Landlord shall be responsible for the maintenance,
monitoring, repair, testing and operation of the Generator, and for the purchase
of fuel for the Generator. All costs and expenses incurred by Landlord in
connection with the maintenance, monitoring, repair, testing and operation of
the Generator, together with all costs and expenses of fuel and utilities
associated with the Generator, shall be included in Operating Expenses. Tenant
agrees that the Generator shall be used only in emergencies. Landlord and Tenant
shall work cooperatively and in good faith to assure that the Generator remains
in good operating condition at all times. Any actions that Landlord or Tenant
may undertake or cause to be undertaken in respect of the Generator and/or
related fuel tank shall be taken in strict accordance with all applicable
federal, state and local laws, codes and regulations, and in such a manner as
not to abrogate, limit or nullify any warranties or guaranties given or made by
the equipment manufacturer or installer. If Tenant becomes aware of any
defective or apparently defective operation of the Generator, or of any actual
or impending shortage of fuel for the Generator, Tenant shall immediately notify
Landlord thereof in writing.




ARTICLE 34

RATIFICATION OF RESTATEMENT


        34.1.    Ratification and Binding Effect.     As expressly modified by
this Amended and Restated Lease, the Lease shall remain in full force and
effect, and is expressly ratified and confirmed by the parties hereto. Without
limiting the foregoing, Tenant hereby (i) ratifies and affirms all of its
obligations under the Lease, as modified, amended and restated hereby;
(ii) acknowledges, represents and warrants that the Lease, as so modified,
amended and restated is valid and enforceable, and, as of this date, is free
from any defenses, setoffs claims, counterclaims, causes of action or any kind
or nature whatsoever of which Tenant has knowledge. This Amended and Restated
Lease shall be governed by and construed in accordance with the laws of the
State of Colorado, and shall be binding upon and inure to the benefit of the
parties hereto and their respective heirs, successors, representatives and
permitted assigns.

        34.2.    Entire Agreement.     This Amended and Restated Lease
constitutes the entire understanding and agreement of the parties hereto with
respect to the matters discussed herein in relation to the Premises from and
after April 1, 2002 and supersedes all prior agreements, understandings or
negotiations with respect thereto. For all periods prior to April 1, 2002, the
Lease shall remain in full force and effect according to its terms.

        34.3.    Miscellaneous.     

        (a)  Except as herein expressly amended and restated, each and every
term, condition, warranty and provision of the Lease shall remain in full force
and effect, and as such are hereby ratified, confirmed and approved by Landlord
and Tenant.

        (b)  This Amended and Restated Lease may be executed in multiple
counterparts, each of which shall be deemed an original.

        [SIGNATURES BEGIN ON NEXT PAGE]



        IN WITNESS WHEREOF, the parties hereto have executed this Amended and
Restated Lease as of this 14th day of February, 2002.

    LANDLORD:
 
 
FUND IX, FUND X, FUND XI AND REIT JOINT VENTURE, a Georgia joint venture
 
 
By:
 
Wells Real Estate Fund IX, L.P., as Administrative Venturer
 
 
 
 
By:
 
Wells Partners, L.P., a Georgia imited partnership, as General Partner of Wells
Real Estate Fund IX, L.P.
 
 
 
 
By:
 
Wells Capital, Inc., as General Partner of Wells Partners, L.P.
 
 
 
 
By:
 
/s/  DOUGLAS P. WILLIAMS      

--------------------------------------------------------------------------------

        Name:   Douglas P. Williams

--------------------------------------------------------------------------------

        Title:   Senior Vice President

--------------------------------------------------------------------------------


 
 
 
 
 
 
(CORPORATE SEAL)


        [SIGNATURES CONTINUED ON NEXT PAGE]



        [SIGNATURES CONTINUED FROM PREVIOUS PAGE]

    TENANT:
 
 
GAIAM, INC., a Colorado corporation     By:                 /s/  LYNN
POWERS      

--------------------------------------------------------------------------------

Lynn Powers
President
 
 
 
 
(CORPORATE SEAL)



EXHIBIT A
LEGAL DESCRIPTION

Lot 2, Block 1,
Minor Subdivision Interlocken Filing No. 3
City of Broomfield,
County of Boulder,
State of Colorado



EXHIBIT B
FLOOR PLAN



EXHIBIT C
INTENTIONALLY DELETED



EXHIBIT D
INTENTIONALLY DELETED



EXHIBIT E
INTENTIONALLY DELETED

        

EXHIBIT A
LEGAL DESCRIPTION

Lot 2, Block 1,
Minor Subdivision Interlocken Filing No. 3
City of Broomfield,
County of Boulder,
State of Colorado



EXHIBIT B
FLOOR PLAN



EXHIBIT C
INTENTIONALLY DELETED



EXHIBIT D
INTENTIONALLY DELETED

        

EXHIBIT E
INTENTIONALLY DELETED

        

EXHIBIT F
RULES AND REGULATIONS

          1.  Tenant, by execution of this Lease and occupancy of the Premises,
agrees to comply with any covenants, conditions and restrictions as recorded
with the Clerk and Recorder of the County of Boulder, State of Colorado (the
"Covenants"), as heretofore and hereafter amended, as applicable to Tenant's use
and enjoyment of the Premises and Building Complex. In addition to all rights
available to Landlord hereunder, in the event Landlord is required to pay to any
association referenced in such Covenants, any fines, assessments, charges or
other amounts on account of any act or omission of Tenant, its agents, employees
or invitees, Tenant shall, upon demand, reimburse Landlord for such amounts,
together with interest thereon at the Default Rate.

          2.  Tenant shall not obstruct or interfere with the rights of other
tenants of the Building Complex or of persons having business in the Building
Complex or in any way injure or annoy such tenants or persons.

          3.  Tenant shall not commit any willful act or permit anything in or
about the Building Complex which shall or might subject Landlord to any
liability or responsibility for injury to any person or property by reason of
any business or operation being carried on, in or about the Building Complex or
for any other reason, subject to and in accordance with the terms of this Lease.

          4.  Tenant shall not use the Building for lodging or for any illegal
purposes or for any purpose that will damage the Building Complex, or the
reputation of the Building as a Class A suburban office building or for any
purposes other than those specified in the Lease.

          5.  Canvassing, soliciting, and peddling in the Building Complex are
prohibited, and Tenant shall cooperate to prevent such activities.

          6.  Tenant shall not bring or keep within the Building any animal,
bicycle, or motorcycle.

          7.  Tenant shall not commercially prepare and/or cook food or
beverages in or about the Building without the prior written consent of
Landlord. Tenant shall not, except for de minimis amounts (consistent with uses
of a Class A suburban office building or a video production facility and which
do not require special governmental mandated permits, storage or disposal)
place, use or store any flammable, combustible, explosive or hazardous fluid,
chemical, device, substance or material in, on or about the Premises. Tenant
shall comply with the statutes, ordinances, rules, orders, regulations and
requirements imposed by governmental or quasi-governmental authorities in
connection with fire and panic safety and fire prevention and shall not commit
any act or permit any object to be brought or kept in the Building Complex,
which shall result in a change of rating of any portion of the Building Complex
by the Insurance Services Office or similar person or entity subject to the
terms of this Lease. Tenant shall not commit any act or permit any object to be
brought or kept in the Building which shall increase the rate of fire insurance
on the Building or on property located therein, subject to the terms of this
Lease. In the event that Tenant's use increases the rate of fire insurance, then
Tenant shall, if Landlord permits such use, pay to Landlord upon demand, as
Additional Rent, an amount equal to the increase in the rate.

          8.  Tenant shall not occupy the Building or permit any portion of the
Building Complex to be occupied for the manufacture or direct sale of liquor,
narcotics, or tobacco in any form, or as a medical office, barber shop, manicure
shop, music or dance studio. Tenant shall not conduct in or about the Building
Complex any auction, public or private without the prior written approval of
Landlord.

          9.  Tenant shall not install or use in the Building Complex any
(i) air conditioning unit, (ii) engine or boiler powered by fuel including
diesel fuel, gasoline, propane or natural gas; (iii) generator, (iv) industrial
ventilator or machinery, (v) heating unit (other than space heaters),
(vi) stove, (vii) commercial condensing unit, (viii) radiator or any other
similar apparatus without the express prior written consent of Landlord, and
then only as Landlord may reasonably direct.

        10.  Any office equipment and other device of any electrical or
mechanical nature which causes in its operation vibrations, noise or other
annoyance to tenants in the Building shall be placed by Tenant in the Premises
in settings reasonably approved by Landlord, so as to absorb or prevent any
vibration, noise, or annoyance. Tenant shall not cause improper noises,
vibrations, or odors within the Building Complex.

        11.  Tenant shall move all freight, supplies, furniture, fixtures, and
other personal property into, within and out of the Building only through such
entrances as may be reasonably designated by Landlord, and such movement of such
items shall be under the reasonable supervision of Landlord. Landlord reserves
the right to exclude from the Building Complex all objects which violate any of
these rules and regulations or the provisions of the Lease. Tenant shall not
move or install such objects in or about the Building Complex in such a fashion
as to unreasonably obstruct the activities of the other tenants, and all such
moving shall be at the sole expense, risk, and responsibility of Tenant.

        12.  Tenant shall not place within the Building any objects which exceed
the floor weight specifications of the Building without the express prior
written consent of Landlord. The placement and positioning of all such objects
within the Building shall be reasonably prescribed by Landlord and such objects
shall, in all cases, be placed upon plates or footings of such size as shall be
reasonably prescribed by Landlord.

        13.  Tenant shall not deposit any trash, refuse, cigarettes, or other
substances of any kind within or out of the Building except in refuse containers
provided therefor. Tenant shall exercise its best efforts to keep the sidewalks,
entrances, passages, courts, lobby areas, parking areas, vestibules, public
corridors and halls in and about the Building (hereinafter "Common Areas") clean
and free from rubbish; however Tenant is not responsible for the trash or refuse
of parties other than Tenant, its employees, agents, contractors and invitees.

        14.  Tenant shall use the Common Areas only as a means of ingress and
egress and other designed purposes, and Tenant shall permit no loitering by any
of Tenant's employees upon Common Areas or elsewhere within the Building
Complex. The Common Areas and roof of the Building are not for the use of the
general public, and Landlord shall in all cases retain the right to control or
prevent access thereto by all persons whose presence in the reasonable judgment
of the Landlord, shall be prejudicial to the safety, character, reputation or
interests of the Building Complex and its tenants. Tenant shall not go upon the
roof of the Building without the express prior written consent of the Landlord.

        15.  Landlord reserves the right to exclude or expel from the Building
Complex any person who, in the reasonable judgment of Landlord, is intoxicated
or under the influence of liquor or drugs or who shall in any manner act in
violation of the rules and regulations of the Building Complex.

        16.  a.    Subject to the terms of paragraph b below. Landlord shall
have the right to reasonably designate the area or areas, if any, in which
Tenant and Tenant's servants, employees, contractors, jobbers, agents, licenses,
invitees, guests and visitors may park vehicles, and Tenant and its servants,
employees, contractors, jobbers, agents, licensees, invitees, guests and
visitors shall observe and comply with all driving and parking signs and markers
within and about the Building Complex. All parking ramps and areas and any
pedestrian walkways, plazas or other public areas forming and part of the
Building or the land upon which the Building Complex is situated shall be under
the reasonable control of Landlord, who shall have the right to reasonably
regulate and control those areas. Landlord may promulgate rules and regulations
concerning parking from time to time, and Tenant agrees to comply therewith.
Tenant acknowledges that Landlord has reserved the right to remove vehicles
which violate parking regulations.

        b.    Tenant shall have the right at any time, upon written notice to
Landlord, to have Landlord using building standard signage, designate up to ten
(10) parking spaces as being for the exclusive use of Tenant. The cost of the
signage shall be borne by Tenant and the location of the parking so designated
is shown on Exhibit H attached hereto. Tenant acknowledges that Landlord shall
have no obligation to police such designated parking; however, upon receipt of
notice from Tenant specifying vehicles that are violating its exclusive use,
Landlord shall take such reasonable actions as necessary, including towing, to
protect Tenant's exclusive use of the parking spaces.

        17.  No smoking is permitted at any time in, on or about the Building
and the Building Complex, including the lobby, the parking lot and exterior
Common Areas. Tenant shall comply herewith and cause its employees, agents,
contractors and invitees to comply herewith. Tenant may, subject to compliance
with applicable laws, permit smoking within the Premises, provided in no event
may any secondary smoke from the Premises be present in other parts of the
Building and Tenant shall be solely responsible at its own cost and expense.
Except as required by applicable law, Landlord will not modify this rule or
regulation in this Lease or any other Lease in the Building to make it less
restrictive.

        18.  Tenant shall not use the washrooms, restrooms and plumbing fixtures
of the Building Complex, and appurtenances thereto, for any other purpose than
the purposes for which they were constructed, and Tenant shall not deposit any
sweepings, rubbish, rags or other improper substances therein. Tenant shall not
waste water by interfering or tampering with the faucets or otherwise. If Tenant
or Tenant's servants, employees, contractors, jobbers, agents, licensees,
invitees, guests or visitors, cause any damage to such washrooms, restrooms,
plumbing fixtures or appurtenances, such damage shall be repaired at Tenant's
reasonable expense within fifteen (15) days of receipt of written notification
from Landlord during which period Tenant may repair same, and Landlord shall not
be responsible therefor.

        19.  Tenant may make alterations to the Premises consistent with the
terms of Article 15 of the Lease. Upon removal of any wall decorations or
installations or floor coverings by Tenant, any damage to the walls or floors
shall be repaired by Tenant at Tenant's sole cost and expense. Without
limitation upon any of the provisions of the Lease, Tenant shall refer all
contractors, representatives, installation technicians, and other mechanics,
artisans and laborers rendering any service in connection with the repair, or
permanent improvements of the Premises to Landlord for Landlord's approval
before performance of any such service. This Paragraph 19 shall apply to all
work performed in the Building, including without limitation installation of
telephones, telegraph equipment, electrical devices and attachments and
installations of any nature affecting floors, walls, woodwork, trim, windows,
ceilings, equipment or any other portion of the Building Complex. Plans and
specifications for such work, prepared at Tenant's sole expense, shall be
submitted to Landlord and shall be subject to Landlord's express prior written
approval in each instance before the commencement of work. All installations,
alterations and additions shall be constructed by Tenant in a good and
workmanlike manner and only good grades of material shall be used in connection
therewith. The means by which telephone, telegraph and similar wires are to be
introduced to the Premises and the location of telephones, call boxes and other
office equipment affixed to the Premises shall be subject to the express prior
written approval of Landlord. Tenant shall not lay linoleum or similar floor
coverings so that the same shall come into direct contact with the floor of the
Premises and, if linoleum or other similar floor covering is to be used, an
interlining of builder's deadening felt shall be first affixed to the floor, by
a paste or other material soluble in water. The use of cement or other similar
adhesive materials is expressly prohibited.

        20.  No signs, awning, showcases, advertising devices or other
projections or obstructions shall be attached to the outside walls of the
Building Complex or attached or placed upon any Common Areas without the express
prior consent of Landlord. No blinds, drapes or other window coverings shall be
installed in the Building without the express prior written consent of Landlord,
except for "black out" drapes which have been approved by Landlord. No
promotional sign or picture, advertisement, window display or other public
display or notice in the nature of advertising or other promotional display
shall be inscribed, exhibited, painted or affixed by Tenant upon or within any
part of the Premises in such a fashion as to be seen from the outside of the
Premises or the Building without the express prior written consent of Landlord.
In the event of the violation of any of the foregoing by Tenant, Landlord may
within fifteen (15) days of written notice to Tenant during which period Tenant
may repair same, remove the articles constituting the violation without any
liability unless a loss other then said removal, arises from Landlord's willful
or negligent acts or omissions, and Tenant shall reimburse Landlord for the
reasonable expenses incurred in such removal upon demand and upon submission of
applicable bills as additional rent under the Lease. Interior signs on doors
(exclusive of interiors of the Premises) and upon the Building directory shall
be subject to the express prior written approval of Landlord and shall be
inscribed, painted, or affixed by Landlord at the reasonable expense of Tenant
upon submission of applicable bills to Tenant.

        21.  Tenant shall not use the name of the Building or the name of the
Landlord in its business name, trademarks, signs, advertisements, descriptive
material, letterhead, insignia or any other similar item without Landlord's
express prior written consent.

        22.  The sashes, sash doors, skylights, windows, and doors that reflect
or admit light or air into the Common Areas shall not be covered or obstructed
by Tenant, through placement of objects upon windowsills or otherwise. Tenant
shall cooperate with Landlord in obtaining maximum effectiveness of the cooling
system of the Building. Tenant shall not obstruct, alter or in any way impair
the efficient operation of Landlord's heating, ventilating, air conditioning,
electrical, fire, safety, or lighting systems.

        23.  Subject to the Lease, applicable fire or other safety regulations,
all doors opening onto Common Areas and all doors upon the perimeter of the
Premises shall be kept closed and, during non-business hours, locked, except
when in use for ingress or egress. If Tenant uses the Premises after regular
business hours or on non-business days, Tenant shall, subject to the Lease, lock
any entrance doors to the Building or to the Premises used by Tenant immediately
after using such doors.

        24.  Intentionally Deleted.

        25.  All keys to the exterior doors of the Premises shall be obtained by
Tenant from Landlord, and Tenant shall pay to Landlord a reasonable deposit
determined by Landlord from time to time upon written notice to Tenant for such
keys. Tenant shall not make duplicate copies of such keys. Subject to the Lease,
Tenant shall have the right to install substitute or additional locks or bolts
upon any of the doors of the interior doors of the Premises and Tenant shall
notify Landlord prior to making any changes in existing locks or the mechanisms
thereof and shall give Landlord a key therefor. Tenant shall, upon the
termination of its tenancy, provide Landlord with the combinations and keys, if
any, to all combination locks on safes, safe cabinets and vaults and deliver to
Landlord all keys to the Building, the Premises and all interior doors,
cabinets, and other key-controlled mechanisms therein, whether or not such keys
were furnished to Tenant by Landlord, if any. Tenant shall pay to Landlord the
reasonable cost of replacing the same or of changing the lock or locks opened by
such lost key if Landlord shall reasonably deem it necessary to make such a
change.

        26.  Landlord shall not be responsible for, and Tenant hereby
indemnifies and holds Landlord harmless from any liability in connection with,
the loss, theft, misappropriation or other disappearance of furniture,
furnishings, fixtures, machinery, equipment, money, jewelry or other items of
personal property from the Premises or other parts of the Building regardless of
whether the Premises or Building are locked at the time of such loss unless the
loss arises from Landlord's willful or negligent acts or omissions.

        27.  For purposes hereof, the terms "Landlord," "Tenant," "Building,"
and "Premises" are defined as those terms are defined in the Lease to which
these Rules and Regulations are attached. Wherever Tenant is obligated under
these Rules and Regulations to do or refrain from doing an act or thing, such
obligation shall include the exercise by Tenant of its reasonable efforts to
secure compliance with such obligation by the servants, employees, contractors,
jobbers, agents, invitees, licensees, guests and visitors of Tenant. The term
"Building" and "Building Complex" shall include the Premises, and any
obligations of Tenant hereunder with regard to the Building and Building Complex
shall apply with equal force to the Premises and to other parts of the Building
Complex.

        28.  Landlord shall use reasonable efforts to enforce rules and
regulations against Tenant in a manner which is not materially and/or adversely
inconsistent with its application of the rules against other tenants in the
Building and to the extent that Landlord grants less restrictive rules or
regulations to any tenant, then Tenant shall get the benefit therefrom. Tenant
acknowledges that these rules and regulations have been amended by Landlord and
Tenant and thus some rules and regulations applicable to other tenants in the
Building may not be applicable to Tenant. In no event will Landlord impose any
less restrictive rules or regulations in leases with other tenants in the
Building as such rules or regulations pertain to smoking, noise, vibrations and
odors. Furthermore, notwithstanding any other provision to the contrary Landlord
will not permit as reserved parking for any other tenant more than fifteen
percent (15%) of such tenant's allocated parking, nor shall Landlord permit any
reserved parking for such tenant(s) in the first parking row immediately in
front of the Building.



EXHIBIT G

        
